Exhibit 10.6

WARRANT AGREEMENT

dated as of October 4, 2016

between

SANDRIDGE ENERGY, INC.

and

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC,

as Warrant Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01.

 

Certain Definitions

     3    ARTICLE 2    ISSUANCE, EXECUTION AND TRANSFER OF WARRANTS   

Section 2.01.

 

Issuance of Warrants

     10   

Section 2.02.

 

Execution and Authentication of Warrants

     10   

Section 2.03.

 

Form of Warrant Certificates

     11   

Section 2.04.

 

Transfer Restrictions

     11   

Section 2.05.

 

Transfer, Exchange and Substitution

     11   

Section 2.06.

 

Global Warrants

     12   

Section 2.07.

 

Surrender of Warrant Certificates

     13    ARTICLE 3    EXERCISE AND SETTLEMENT OF WARRANTS   

Section 3.01.

 

Exercise of Warrants

     14   

Section 3.02.

 

Procedure for Exercise

     14   

Section 3.03.

 

Automatic Exercise

     15   

Section 3.04.

 

Settlement of Warrants

     16   

Section 3.05.

 

Delivery of Common Stock

     16   

Section 3.06.

 

No Fractional Shares to Be Issued

     18   

Section 3.07.

 

Acquisition of Warrants by Company

     18   

Section 3.08.

 

Certain Calculations

     18   

Section 3.09.

 

Validity of Exercise

     18    ARTICLE 4    ADJUSTMENTS   

Section 4.01.

 

Adjustments to Exercise Price

     19   

Section 4.02.

 

Adjustments to Warrant Share Number

     24   

Section 4.03.

 

Certain Distributions of Rights and Warrants; Shareholder Rights Plan

     24   

Section 4.04.

 

Discretionary Adjustments

     26   

Section 4.05.

 

Restrictions on Adjustments

     26   

Section 4.06.

 

Deferral of Adjustments

     27   

Section 4.07.

 

Reclassifications and Other Changes

     27   

Section 4.08.

 

Consolidation, Merger and Sale of Assets

     28   

Section 4.09.

 

Common Stock Outstanding

     29   

Section 4.10.

 

Covenant to Reserve Shares for Issuance on Exercise

     29   

Section 4.11.

 

Calculations Final

     30   

Section 4.12.

 

Notice of Adjustments

     30   

Section 4.13.

 

Statements on Warrants

     30   



--------------------------------------------------------------------------------

ARTICLE 5    OTHER PROVISIONS RELATING TO RIGHTS OF WARRANTHOLDERS   

Section 5.01.

 

No Rights as Stockholders

     31   

Section 5.02.

 

Mutilated or Missing Warrant Certificates

     31   

Section 5.03.

 

Modification and Waiver

     31   

Section 5.04.

 

Rights of Action

     32   

Section 5.05.

 

No Redemption

     32    ARTICLE 6    CONCERNING THE WARRANT AGENT AND OTHER MATTERS   

Section 6.01.

 

Payment of Certain Taxes

     33   

Section 6.02.

 

Change of Warrant Agent

     33   

Section 6.03.

 

Compensation; Further Assurances

     35   

Section 6.04.

 

Reliance on Counsel

     35   

Section 6.05.

 

Proof of Actions Taken

     35   

Section 6.06.

 

Correctness of Statements

     35   

Section 6.07.

 

Validity of Agreement

     35   

Section 6.08.

 

Use of Agents

     36   

Section 6.09.

 

Liability of Warrant Agent

     36   

Section 6.10.

 

Legal Proceedings

     36   

Section 6.11.

 

Other Transactions in Securities of the Company

     36   

Section 6.12.

 

Actions as Agent

     36   

Section 6.13.

 

Appointment and Acceptance of Agency

     37   

Section 6.14.

 

Successors and Assigns

     37   

Section 6.15.

 

Notices

     37   

Section 6.16.

 

Applicable Law

     38   

Section 6.17.

 

Benefit of this Warrant Agreement

     39   

Section 6.18.

 

Registered Warrantholders

     39   

Section 6.19.

 

Inspection of this Warrant Agreement

     39   

Section 6.20.

 

Headings

     39   

Section 6.21.

 

Counterparts

     39   

Section 6.22.

 

Termination

     40   

Section 6.23.

 

Severability

     40   

Section 6.24.

 

Entire Agreement

     40   

Section 6.25.

 

Force Majeure

     40   

Section 6.26.

 

Proceedings by Holders; Specific Performance

     40   

EXHIBIT A

 

FORM OF GLOBAL WARRANT LEGEND

     A-1   

EXHIBIT B-1

 

FORM OF SERIES A WARRANT CERTIFICATE

     B-1-1   

EXHIBIT B-2

 

FORM OF SERIES B WARRANT CERTIFICATE

     B-2-1   

EXHIBIT C

 

FORM OF COMMON STOCK REQUISITION ORDER

     C-1   

 

2



--------------------------------------------------------------------------------

WARRANT AGREEMENT

This Warrant Agreement (“Warrant Agreement”) dated as of October 4, 2016 is
between SandRidge Energy, Inc., a Delaware corporation (the “Company”), and
American Stock Transfer & Trust Company, LLC, as warrant agent (the “Warrant
Agent”).

WITNESSETH THAT:

WHEREAS, pursuant to the terms and conditions of the Plan of Reorganization,
dated May 18, 2016, as the same may be amended, modified or restated from time
to time (the “Plan”) relating to the reorganization under Chapter 11 of Title 11
of the United States Code (the “Bankruptcy Code”) of the Company and certain of
its direct and indirect subsidiaries, the Holders of General Unsecured Claims
(as defined in the Plan) other than Holders of Unsecured Trade Claims (as
defined in the Plan), if any, that elect to receive cash pursuant to the Plan
(the “Initial Warrantholders”) are to be issued (i) Series A Warrants,
exercisable until the Expiration Date, to purchase up to an aggregate of
4,913,251 shares (the “Initial Series A Warrant Shares”) of Common Stock at the
Series A Exercise Price specified herein and (ii) Series B Warrants, exercisable
until the Expiration Date, to purchase up to an aggregate of 2,068,690 shares
(the “Initial Series B Warrant Shares”) of Common Stock at the Series B Exercise
Price specified herein;

WHEREAS, the Warrants have the terms and conditions set forth in this Warrant
Agreement (including the Exhibits hereto);

WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to act, in connection with the
issuance, exchange, transfer, substitution and exercise of Warrants; and

WHEREAS, the Warrants and the underlying shares of Common Stock are being
offered and sold in reliance on the exemption from the registration requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and any
applicable state securities or “blue sky” laws afforded by Section 1145 of the
Bankruptcy Code.

NOW THEREFORE in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Definitions. (a) As used in this Warrant Agreement, the
following terms shall have their respective meanings set forth below:

“$” refers to such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by,

 

3



--------------------------------------------------------------------------------

or is under common control with, such first specified Person. For the purposes
of this definition, “control” when used with respect to any Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Affiliated Entity” means any Person (a) who is an Affiliate of the Company,
(b) who is an officer, director, employee, partner or member of the Company or
any Affiliate of the Company, or (c) a majority of which Person’s total
outstanding equity, upon consummation of such transaction, is held by Persons
who are equityholders in the Company immediately prior to the consummation of
such transaction.

“Authentication Order” means a Company Order for authentication and delivery of
Warrants.

“Board of Directors” means the board of directors of the Company or any
committee of such board of directors duly authorized to exercise the power of
such board of directors with respect to the matters provided for in this Warrant
Agreement as to which the board of directors is authorized or required to act.

“Business Day” means any day other than a Saturday or Sunday or other than a day
on which banking institutions in New York City, New York are authorized or
obligated by law or executive order to close.

“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.

“Certificated Warrant” means a Warrant represented by a Warrant Certificate, in
definitive, fully registered form, that is not a Global Warrant.

“Close of Business” means 5:00 p.m., New York City time.

“Closing Date” means the date hereof.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company at the date of this Warrant Agreement, subject to Section 4.07.

“Company Order” means a written order signed in the name of the Company by its
Chief Executive Officer, President or Chief Financial Officer, and delivered to
the Warrant Agent.

“Deemed Liquidation Date” means the date on which a Deemed Liquidation Event
occurs.

“Deemed Liquidation Event” means: (i) the effective time of (A) any
recapitalization, reclassification or change of the Common Stock (other than
changes resulting from a subdivision or combination) as a result of which the
Common Stock

 

4



--------------------------------------------------------------------------------

would be converted into, or exchanged for, stock, other securities, other
property or assets, (B) any share exchange, consolidation or merger of the
Company pursuant to which the Common Stock will be converted into cash,
securities or other property or assets or (C) any sale, lease or other transfer
in one transaction or a series of transactions of all or substantially all of
the consolidated assets of the Company and its subsidiaries, taken as a whole,
to any Person other than one of the Company’s Wholly Owned Subsidiaries; or
(ii) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; provided, however, that neither (I) a
transaction described in clause (i) with an Affiliated Entity nor (II) a
transaction described in clause (i)(A) in which the holders of all classes of
the Company’s Voting Stock immediately prior to such transaction own, directly
or indirectly, more than 50% of all classes of Voting Stock of the continuing or
surviving corporation or transferee or the parent thereof immediately after such
transaction in substantially the same proportions as such ownership immediately
prior to such transaction, shall be a Deemed Liquidation Event.

“Depositary” means The Depository Trust Company, its nominees, and their
respective successors.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Ex-Date” means, in connection with any dividend, issuance or distribution, the
first date on which the shares of Common Stock trade on the applicable exchange
or in the applicable market, regular way, without the right to receive such
dividend, issuance or distribution.

“Exercise Notice” means, for any Warrant, the exercise notice set forth on the
reverse of the Warrant Certificate, substantially in the form set forth in
Exhibit B-1 or B-2, as applicable, hereto.

“Exercise Price” means (i) for the Series A Warrants, the Series A Exercise
Price and (ii) for the Series B Warrants, the Series B Exercise Price.

“Expiration Date” means, for any Warrant, October 4, 2022, regardless of whether
such date is a Trading Day.

“Fair Market Value” means, as of a specified date, the per-share price of the
Common Stock determined as follows: (i) if the Common Stock is listed on a
National Securities Exchange, the VWAP of one share of Common Stock for the
thirty (30) Trading Days ending on, and including, the specified date; (ii) if
the Common Stock is not then listed on a National Securities Exchange, the VWAP
of the Common Stock on the principal over-the-counter quotation system on which
such Common Stock trades, measured over the immediately preceding thirty
(30) Trading Days in which such Common Stock traded with a minimum volume of
7,500 shares of the Common Stock on each such Trading Day (and such preceding
Trading Days need not be consecutive); or (iii) in all other cases, the price
reflected in the most recent third-party valuation provided to the Company by a
valuation firm or financial advisor retained by the Company (e.g.

 

5



--------------------------------------------------------------------------------

for valuing stock awards); provided that if such valuation is more than six
months old or no such valuation has been provided, the Board of Directors shall
determine the Fair Market Value in good faith on the basis of such factors as it
reasonably determines to be appropriate, including, if the Board of Directors so
elects, upon the written advice of a valuation firm or financial advisor;
provided further, that if the Board of Directors determines in good faith that
the application of clauses (i) and (ii) would result in a VWAP based on the
trading prices of thinly-traded Common Stock such that the price resulting
therefrom may not represent an accurate measurement of the Fair Market Value of
such Common Stock, the Board of Directors at its election may apply the
provisions of clause (iii) in lieu of the applicable clauses (i) and (ii) with
respect to the determination of the Fair Market Value of such Common Stock. Such
determination by the Board of Directors shall be conclusive, final and binding
on the Company and the Warrantholders absent manifest error.

If during a period applicable for calculating Fair Market Value, an issuance,
distribution, subdivision, combination, or other transaction or event occurs
that requires an adjustment to the applicable Exercise Price or Warrant Share
Number for each Warrant pursuant to Article 4 hereof, the Fair Market Value
shall be calculated for such period in a manner determined by the Company in
good faith to appropriately reflect the impact of such issuance, distribution,
subdivision, combination, or other transaction or event on the price of the
Common Stock during such period.

“Full Physical Settlement” means the settlement method pursuant to which if the
Common Stock is not listed on a National Securities Exchange as of the
applicable Exercise Date, an exercising Warrantholder shall be entitled to
receive from the Company, for each Warrant exercised, a number of shares of
Common Stock equal to the Full Physical Settlement Amount in exchange for
payment by the Warrantholder of the applicable Exercise Price; provided that any
election for Full Physical Settlement shall be invalid if Section 1145 of the
Bankruptcy Code does not apply to the Warrants and the shares of Common Stock
underlying the Warrants.

“Full Physical Settlement Amount” means, for each Warrant exercised as to which
Full Physical Settlement is applicable, the Warrant Share Number for such
Warrant as of the Exercise Date.

“Global Warrant” means a Warrant in the form of a permanent global Warrant
Certificate, in definitive, fully registered form.

“Global Warrant Legend” means the legend set forth in Section 2.06(a).

“National Securities Exchange” means The New York Stock Exchange, the NASDAQ
Global Market, the NASDAQ Global Select Market or another U.S. national
securities exchange.

“Net Share Settlement” means the settlement method pursuant to which an
exercising Warrantholder shall be entitled to receive from the Company, for each
Warrant exercised, a number of shares of Common Stock equal to the Net Share
Amount without any payment therefor.

 

6



--------------------------------------------------------------------------------

“Number of Warrants” means, for a Warrant Certificate, the “Number of Warrants”
specified on the face of such Warrant Certificate (or, in the case of a Global
Warrant, on Schedule A to such Warrant Certificate).

“Officer’s Certificate” means a certificate signed by the Company’s Chief
Executive Officer, President or Chief Financial Officer.

“Open of Business” means 9:00 a.m., New York City time.

“Person” means an individual, partnership, firm, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any cash, securities or other property or in which Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of holders
of Common Stock entitled to receive such cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

“Series A Exercise Price” means, as of the date hereof, $41.34 per warrant,
subject to adjustment pursuant to Article 4.

“Series A Warrant” means a warrant of the Company exercisable for one share of
Common Stock at the Series A Exercise Price as provided herein, and issued
pursuant to this Warrant Agreement with the terms, conditions and rights set
forth in this Warrant Agreement.

“Series B Exercise Price” means, as of the date hereof, $42.03 per warrant,
subject to adjustment pursuant to Article 4.

“Series B Warrant” means a warrant of the Company exercisable for one share of
Common Stock at the Series B Exercise Price as provided herein, and issued
pursuant to this Warrant Agreement with the terms, conditions and rights set
forth in this Warrant Agreement.

“Settlement Date” means, in respect of a Warrant that is exercised hereunder,
the third Trading Day immediately following the Exercise Date for such Warrant.

“subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more subsidiaries of such Person; or
(iii) one or more subsidiaries of such Person.

 

7



--------------------------------------------------------------------------------

“Trading Day” means (i) if the applicable security is listed on a National
Securities Exchange, a day on which trades may be made thereon or (ii) if the
applicable security is not listed on a National Securities Exchange, a day on
which the principal over-the-counter quotation system on which such security
trades is open for business or (iii) if the applicable security is not so listed
or traded, any Business Day.

“Trading Day Closing Sale Price” means, as of a specified date, (i) the last
reported per-share sale price of a share of Common Stock (or such other Capital
Stock or equity interest pursuant to Section 4.01(c)) on such date (or, if no
last reported sale price is reported, the average of the bid and ask prices or,
if more than one in either case, the average of the average bid and the average
ask prices on such date) as reported on a National Securities Exchange, or if
the Common Stock or such other security is not listed on a National Securities
Exchange, as reported by the principal over-the-counter quotation system on
which the Common Stock or such other security is then listed or quoted; or
(ii) if the Common Stock (or such other Capital Stock or equity interest
pursuant to Section 4.01(c)) is not so listed or quoted, the price for such
security reflected in the most recent third-party valuation provided to the
Company by a valuation firm or financial advisor retained by the Company;
provided that if such valuation is more than six months old or no such valuation
has been provided, the Board of Directors shall determine the Trading Day
Closing Sale Price in good faith on the basis of such factors as it reasonably
determines to be appropriate, including, if the Board of Directors so elects,
upon the written advice of a valuation firm or financial advisor. Such
determination by the Board of Directors shall be conclusive, final and binding
on the Company and the Warrantholders absent manifest error.

If during a period applicable for calculating the Trading Day Closing Sale
Price, an issuance, distribution, subdivision, combination or other transaction
or event occurs that requires an adjustment to the applicable Exercise Price or
Warrant Share Number for each Warrant pursuant to Article 4 hereof, the Trading
Day Closing Sale Price shall be calculated for such period in a manner
determined by the Company in good faith to appropriately reflect the impact of
such issuance, distribution, subdivision, combination or other transaction or
event on the price of the Common Stock (or such other Capital Stock or equity
interest pursuant to Section 4.01(c)) during such period.

“Voting Stock” means Capital Stock having the right to vote for the election of
directors under ordinary circumstances.

“VWAP” means the volume-weighted average price, which shall be determined
without regard to after-hours trading or any other trading outside of the
regular trading session trading hours.

“Warrant” means a Series A Warrant or a Series B Warrant, as applicable.

 

8



--------------------------------------------------------------------------------

“Warrant Certificate” means any certificate representing Warrants satisfying the
requirements set forth in Section 2.03, including the Global Warrants.

“Warrant Share Number” means the number of shares of Common Stock into which
each Warrant is exercisable. The initial Warrant Share Number is one, subject to
adjustment pursuant to Article 4.

“Warrantholder” means each Person in whose name Warrants are registered in the
Warrant Register.

“Wholly Owned Subsidiaries” means, with respect to any Person, any subsidiary of
such Person, except that, solely for purposes of this definition, the reference
to “more than 50%” in the definition of “subsidiary” shall be deemed replaced by
a reference to “100%”.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

Adjustment Event    Section 4.06 Agent Members    Section 2.06(b) Automatic
Exercise Time    Section 3.03(a) Bankruptcy Code    Recitals Company    Recitals
Determination Date    Section 4.06 Exercise Date    Section 3.02(b) Fundamental
Change    Section 4.07 Funds    Section 2.01 Funds Account    Section 2.01
Initial Series A Warrant Shares    Recitals Initial Series B Warrant Shares   
Recitals Initial Warrantholders    Recitals Net Share Amount    Section 3.04
Offer Expiration Date    Section 4.01(d) Plan    Recitals Reference Property   
Section 4.07 Securities Act    Recitals Successor Entity    Section 4.08 Trigger
Event    Section 4.03 Valuation Period    Section 4.01(c) Warrant Agent   
Recitals Warrant Agreement    Recitals Warrant Register    Section 2.05

 

9



--------------------------------------------------------------------------------

ARTICLE 2

ISSUANCE, EXECUTION AND TRANSFER OF WARRANTS

Section 2.01. Issuance of Warrants. (a) The Company shall execute and deliver to
the Warrant Agent, for authentication and delivery to the Depositary, or its
custodian, for crediting to the accounts of its participants for the benefit of
the Initial Warrantholders pursuant to the procedures of the Depositary on the
Closing Date, (i) one or more Global Warrants in substantially the form set
forth in Exhibit B-1 hereto, together with an Authentication Order with respect
thereto, evidencing an initial aggregate Number of Warrants equal to the number
of Initial Series A Warrant Shares and (ii) one or more Global Warrants in
substantially the forms set forth in Exhibit B-2 hereto, together with an
Authentication Order with respect thereto, evidencing an initial aggregate
Number of Warrants equal to the number of Initial Series B Warrant Shares. On
the Closing Date, the Warrant Agent shall, upon receipt of such Global Warrants
and Authentication Orders, authenticate and deliver such Global Warrants to the
Depositary, or its custodian, for crediting to the accounts of its participants
for the benefit of the Initial Warrantholders pursuant to the procedures of the
Depositary in accordance with Section 2.02 and register such Global Warrants in
accordance with Section 2.05.

(b) Except as set forth in Section 2.05, Section 5.02 and Article 4, the Global
Warrants delivered to the Depositary (or a nominee thereof) on the Closing Date
shall be the only Warrants issued or outstanding under this Warrant Agreement.

(c) All Warrants issued under this Warrant Agreement shall in all respects be
equally and ratably entitled to the benefits hereof, without preference,
priority, or distinction on account of the actual time of the issuance and
authentication or any other terms thereof.

Section 2.02. Execution and Authentication of Warrants. (a) Warrants shall be
executed on behalf of the Company by the Chief Executive Officer, President or
Chief Financial Officer of the Company. The signature of any of these officers
on Warrants may be manual or facsimile. Typographical and other minor errors or
defects in any such signature shall not affect the validity or enforceability of
any Warrant that has been duly authenticated and delivered by the Warrant Agent.

(b) Warrants bearing the manual or facsimile signatures of individuals, each of
whom was, at the time he or she signed such Warrant or his or her facsimile
signature was affixed to such Warrant, as the case may be, a proper officer of
the Company, shall bind the Company, notwithstanding that such individuals or
any of them have ceased to hold such offices prior to the authentication and
delivery of such Warrants or did not hold such offices at the date of such
Warrants.

(c) No Warrant shall be entitled to any benefit under this Warrant Agreement or
be valid or obligatory for any purpose unless there appears on such Warrant a
certificate of authentication substantially in the form provided for herein
executed by the Warrant Agent by manual or facsimile signature, and such
certificate upon any Warrant shall be conclusive evidence, and the only
evidence, that such Warrant has been duly authenticated and delivered hereunder.

 

10



--------------------------------------------------------------------------------

Section 2.03. Form of Warrant Certificates. Each Warrant Certificate shall be in
substantially the forms set forth in Exhibits B-1 and B-2 hereto, as applicable,
and shall have such insertions as are appropriate or required by this Warrant
Agreement and may have such letters, numbers or other marks of identification
and such legends and endorsements, stamped, printed, lithographed or engraved
thereon, as the Company may deem appropriate and as are not inconsistent with
the provisions of this Warrant Agreement, such as may be required to comply with
this Warrant Agreement, any law or any rule of any securities exchange on which
Warrants may be listed, and such as may be necessary to conform to customary
usage.

Section 2.04. Transfer Restrictions. The Warrants and the underlying shares of
Common Stock are being offered and sold pursuant to an exemption from the
registration requirements of Section 5 of the Securities Act provided by
Section 1145 of the Bankruptcy Code, and to the extent that any Warrantholder or
beneficial owner of a Warrant is an “underwriter” as defined in
Section 1145(b)(1) of the Bankruptcy Code, such Warrantholder or beneficial
owner, as applicable, may not be able to sell or transfer any Warrants in the
absence of an effective registration statement under the Securities Act or an
exemption from registration thereunder. By accepting a transfer of a Warrant,
the Warrantholder or beneficial owner, as applicable, acknowledges the
restrictions set forth herein.

Section 2.05. Transfer, Exchange and Substitution. (a) Warrants shall be issued
in registered form only. The Company shall cause to be kept at the office of the
Warrant Agent, and the Warrant Agent shall maintain, a register (the “Warrant
Register”) in which, subject to such reasonable regulations as the Company may
prescribe, the Company shall provide for the registration of Warrants and
transfers, exchanges or substitutions of Warrants as herein provided. All
Warrants issued upon any registration of transfer or exchange of or substitution
for Warrants shall be valid obligations of the Company, evidencing the same
obligations, and entitled to the same benefits under this Warrant Agreement, as
Warrants surrendered for such registration of transfer, exchange or
substitution.

(b) A Warrantholder may transfer a Warrant only upon surrender of such Warrant
for registration of transfer. Warrants may be presented for registration of
transfer and exchange at the offices of the Warrant Agent with a written
instruction of transfer in form satisfactory to the Warrant Agent, duly executed
by such Warrantholder or by such Warrantholder’s attorney, duly authorized in
writing. No such transfer shall be effected until, and the transferee shall
succeed to the rights of a Warrantholder only upon, final acceptance and
registration of the transfer in the Warrant Register by the Warrant Agent. Prior
to the registration of any transfer of a Warrant by a Warrantholder as provided
herein, the Company, the Warrant Agent, and any agent of the Company or the
Warrant Agent may treat the Person in whose name Warrants are registered as the
owner thereof for all purposes and as the Person entitled to exercise the rights
represented thereby, any notice to the contrary notwithstanding.

 

11



--------------------------------------------------------------------------------

(c) Every Warrant presented or surrendered for registration of transfer or for
exchange or substitution shall (if so required by the Company or the Warrant
Agent) be duly endorsed, or be accompanied by a duly executed instrument of
transfer in form reasonably satisfactory to the Company and the Warrant Agent,
by the holder thereof or such Warrantholder’s attorney duly authorized in
writing.

(d) When Warrants are presented to the Warrant Agent with a request to register
the transfer of, or to exchange or substitute, such Warrants, the Warrant Agent
shall register the transfer or make the exchange or substitution as requested if
its requirements for such transactions and any applicable requirements hereunder
are satisfied. To permit registrations of transfers, exchanges and
substitutions, the Company shall execute Warrant Certificates at the Warrant
Agent’s request and the Warrant Agent shall countersign and deliver such Warrant
Certificates. No service charge shall be made for any registration of transfer
or exchange of or substitution for Warrants, but the Company may require payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed on the registered holder in connection with any such exchange or
registration of transfer of Warrants.

(e) A Certificated Warrant may be exchanged at the option of the holder or
holders thereof, when presented or surrendered in accordance with this Warrant
Agreement, for another Warrant Certificate or other Warrant Certificates of like
tenor and representing in the aggregate a like Number of Warrants. If less than
all Warrants represented by a Certificated Warrant are transferred, exchanged or
substituted in accordance with this Warrant Agreement, the Warrant Certificate
shall be surrendered to the Warrant Agent and a new Warrant Certificate for a
Number of Warrants equal to the Warrants represented by such Warrant Certificate
that were not transferred, exchanged or substituted, registered in such name or
names as may be directed in writing by the surrendering Warrantholder, shall be
executed by the Company and delivered to the Warrant Agent and the Warrant Agent
shall countersign such new Warrant Certificate and shall deliver such new
Warrant Certificate to the Person or Persons entitled to receive the same.

Section 2.06. Global Warrants. (a) Any Global Warrant shall bear the legend
substantially in the form set forth in Exhibit A hereto (the “Global Warrant
Legend”).

(b) So long as a Global Warrant is registered in the name of the Depositary or
its nominee, members of, or participants in, the Depositary (“Agent Members”)
shall have no rights under this Warrant Agreement with respect to the Global
Warrant held on their behalf by the Depositary or the Warrant Agent as its
custodian, and the Depositary may be treated by the Company, the Warrant Agent
and any agent of the Company or the Warrant Agent as the absolute owner of such
Global Warrant for all purposes. Accordingly, any such owner’s beneficial
interest in such Global Warrant will be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its Agent Members, and neither the Company nor the Warrant Agent
shall have any responsibility with respect to such records maintained by the
Depositary or its nominee or its Agent Members. Notwithstanding the foregoing,
nothing herein shall prevent the Company, the Warrant

 

12



--------------------------------------------------------------------------------

Agent or any agent of the Company or the Warrant Agent from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
or impair, as between the Depositary and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Warrantholder.

(c) Any holder of a Global Warrant registered in the name of the Depositary or
its nominee shall, by acceptance of such Global Warrant, agree that transfers of
beneficial interests in such Global Warrant may be effected only through a
book-entry system maintained by the holder of such Global Warrant (or its
agent), and that ownership of a beneficial interest in Warrants represented
thereby shall be required to be reflected in book-entry form.

(d) Transfers of a Global Warrant registered in the name of the Depositary or
its nominee shall be limited to transfers in whole, and not in part, to the
Company, the Depositary, their successors, and their respective nominees.
Interests of beneficial owners in a Global Warrant registered in the name of the
Depositary or its nominee shall be transferred in accordance with the rules and
procedures of the Depositary.

(e) A Global Warrant registered in the name of the Depositary or its nominee
shall be exchanged for Certificated Warrants only if the Depositary (i) has
notified the Company that it is unwilling or unable to continue as or ceases to
be a clearing agency registered under Section 17A of the Exchange Act and (ii) a
successor to the Depositary registered as a clearing agency under Section 17A of
the Exchange Act is not able to be appointed by the Company within 90 days or
the Depositary is at any time unwilling or unable to continue as Depositary and
a successor to the Depositary is not able to be appointed by the Company within
90 days. In any such event, a Global Warrant registered in the name of the
Depositary or its nominee shall be surrendered to the Warrant Agent for
cancellation, and the Company shall execute, and the Warrant Agent shall
countersign and deliver, to each beneficial owner identified by the Depositary,
in exchange for such beneficial owner’s beneficial interest in such Global
Warrant, Certificated Warrants representing, in the aggregate, the Number of
Warrants theretofore represented by such Global Warrant with respect to such
beneficial owner’s respective beneficial interest. Any Certificated Warrant
delivered in exchange for an interest in a Global Warrant pursuant to this
Section 2.06(e) shall not bear the Global Warrant Legend. Interests in the
Global Warrant may not be exchanged for Certificated Warrants other than as
provided in this Section 2.06(e).

(f) The holder of a Global Warrant registered in the name of the Depositary or
its nominee may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Warrantholder is entitled to take under this Warrant
Agreement or the Warrant.

Section 2.07. Surrender of Warrant Certificates. Any Warrant Certificate
surrendered for registration of transfer, exchange, substitution or exercise of
Warrants represented thereby shall, if surrendered to the Company, be delivered
to the Warrant Agent, and all Warrant Certificates surrendered or so delivered
to the Warrant Agent shall be promptly cancelled by the Warrant Agent and shall
not be reissued by the

 

13



--------------------------------------------------------------------------------

Company and, except as provided in this Article 2 in case of an exchange,
transfer or substitution, or Article 3 in case of the exercise of less than all
Warrants represented thereby, or Section 5.02 in case of mutilation, no Warrant
Certificate shall be issued hereunder in lieu thereof. The Warrant Agent shall
deliver to the Company from time to time or otherwise dispose of such cancelled
Warrant Certificates as the Company may direct.

ARTICLE 3

EXERCISE AND SETTLEMENT OF WARRANTS

Section 3.01. Exercise of Warrants. At any time prior to the Close of Business
on the Expiration Date, an individual Warrantholder shall be entitled to
exercise, in accordance with this Article 3, the full Number of Warrants
represented by any Warrant Certificate then registered in such individual
Warrantholder’s name or any portion thereof. Any Warrants not exercised prior to
such time shall expire unexercised.

Section 3.02. Procedure for Exercise. (a) To exercise a Warrant (i) in the case
of a Certificated Warrant, the Warrantholder must surrender the Warrant
Certificate evidencing such Warrant at the principal office of the Warrant Agent
(or successor Warrant Agent), with the Exercise Notice set forth on the reverse
of the Warrant Certificate duly completed and executed, together with payment of
any applicable transfer taxes as set forth in Section 6.01(b), or (ii) in the
case of a Global Warrant, the Warrantholder must comply with the procedures
established by the Depositary for the exercise of Warrants. If the Common Stock
is not listed on a National Securities Exchange on the applicable Exercise Date
and Full Physical Settlement is elected, the Warrantholder shall pay the
applicable Exercise Price for each Warrant to be exercised, together with any
payment of applicable transfer taxes as set forth in Section 6.01(b), by federal
wire or other immediately available funds payable to the order of the Company to
the account maintained by the Warrant Agent in its name as agent for the Company
or, in respect of a Global Warrant, otherwise in accordance with the applicable
procedures of the Depositary. The Warrant Agent shall provide an exercising
Warrantholder, upon request, with the appropriate payment instructions.

(b) The date on which (i) a Warrantholder complies with the requirements for
exercise set forth in this Section 3.02 in respect of a Warrant or (ii) the
Automatic Exercise Time for any automatic exercise set forth in Section 3.03 in
respect of a Warrant occurs is the “Exercise Date” for such Warrant. However, if
such date is not a Trading Day or the Warrantholder satisfies such requirements
after the Close of Business on a Trading Day, then the Exercise Date shall be
the immediately succeeding Trading Day.

(c) The Company shall assist and cooperate with any Warrantholder required to
make any governmental filings or obtain any governmental approvals prior to or
in connection with any exercise of a Warrant (including, without limitation,
making any filings required to be made by the Company), and any exercise of a
Warrant may be made contingent upon the making of any such filing and the
receipt of any such approval.

 

14



--------------------------------------------------------------------------------

(d) All funds received by the Warrant Agent under this Agreement that are to be
distributed or applied by the Warrant Agent in the performance of services in
accordance with this Agreement (the “Funds”) shall be held by the Warrant Agent
as agent for the Company and deposited in one or more bank accounts to be
maintained by the Warrant Agent in its name as agent for the Company (the “Funds
Account”). Until paid pursuant to the terms of this Agreement, the Warrant Agent
will hold the Funds through the Funds Account in deposit accounts of commercial
banks with Tier 1 capital exceeding $1 billion or with an average rating above
investment grade by S&P (LT Local Issuer Credit Rating), Moody’s (Long Term
Rating) and Fitch Ratings, Inc. (LT Issuer Default Rating), each as reported by
Bloomberg Finance L.P. The Warrant Agent shall have no responsibility or
liability for any diminution of the Funds that may result from any deposit made
by the Warrant Agent in accordance with this paragraph, including any losses
resulting from a default by any bank, financial institution or other third
party. The Warrant Agent may from time to time receive interest, dividends or
other earnings in connection with such deposits. The Warrant Agent shall not be
obligated to pay such interest, dividends or earnings to the Company, any
Warrantholder or any other party.

(e) The Warrant Agent shall forward funds deposited in the Funds Account in a
given month by the fifth Business Day of the following month by wire transfer to
an account designated by the Company. Notwithstanding the foregoing, in the
event such received funds equal or exceed $5,000, all such accumulated funds
shall be delivered within five (5) Business Days after reaching such $5,000
threshold.

Section 3.03. Automatic Exercise. (a) Notwithstanding any other provision of
this Warrant Agreement, in the case of a Deemed Liquidation Event, all Warrants
outstanding as of the Close of Business on the Trading Day immediately preceding
the Deemed Liquidation Date (the “Automatic Exercise Time”) shall be deemed
exercised (even if not surrendered) as of the Automatic Exercise Time and
settled as set forth in Section 3.04 below. For the avoidance of doubt, no
Warrant shall remain outstanding or exercisable after the Automatic Exercise
Time and each Person in whose name any shares of Common Stock are issued as a
result of this Section 3.03 shall for all purposes be deemed to have become the
holder of record of such shares as of the Automatic Exercise Time.

(b) The Company shall promptly notify the Warrantholders and the Warrant Agent
of any automatic exercise pursuant to this Section 3.03 and the number of shares
of Common Stock, if any, issuable to each Warrantholder as a result of such
automatic exercise.

 

15



--------------------------------------------------------------------------------

Section 3.04. Settlement of Warrants.

(a) Unless the Common Stock is not listed on a National Securities Exchange on
the applicable Exercise Date and the Warrantholder elects for Full Physical
Settlement, Net Share Settlement shall apply to each Warrant upon exercise of
such Warrant. For any Warrants exercised or deemed exercised hereunder to which
Net Share Settlement applies, on the Settlement Date for such Warrants, the
Company shall cause to be delivered to the Warrantholder, together with cash in
lieu of any fractional shares as provided in Section 3.06, a number of shares of
Common Stock (which in no event will be less than zero) (the “Net Share Amount”)
equal to:

 

N =   (S × W) (A – B)      A   

 

where: N    =    the number of shares of Common Stock to be issued to the
Warrantholder, rounded down to the nearest whole share with cash paid in lieu of
any fractional shares pursuant to Section 3.06; W    =    the number of Warrants
being exercised; S    =    the Warrant Share Number as of the Exercise Date; A
   =    the Fair Market Value of one share of Common Stock as of the Exercise
Date; and B    =    the applicable Exercise Price as of the Exercise Date.

(b) If Full Physical Settlement applies to the exercise of a Warrant, upon the
proper and valid exercise thereof by a Warrantholder and payment of the
applicable Exercise Price as of the Exercise Date therefor, the Company shall
cause to be delivered to the exercising Warrantholder the Full Physical
Settlement Amount for such Warrant.

(c) If there is a dispute as to the determination of the applicable Exercise
Price or the calculation of the number of shares of Common Stock to be delivered
to an exercising Warrantholder, the Company shall cause to be promptly delivered
to the exercising Warrantholder the number of shares of Common Stock that are
not in dispute.

(d) Any cash to be paid to the Warrantholders hereunder shall be delivered to
the Warrant Agent no later than the Business Day immediately preceding the date
such consideration is required to be delivered to the Warrantholders.

Section 3.05. Delivery of Common Stock. (a) In connection with the delivery of
shares of Common Stock to an exercising Warrantholder pursuant to Section 3.04,
the Warrant Agent shall:

(i) examine the Exercise Notices and all other documents delivered to it by or
on behalf of Warrantholders as contemplated hereunder to ascertain whether or
not, on their face, such Exercise Notices and any such other documents have been
executed and completed in accordance with their terms and the terms hereof;

(ii) where an Exercise Notice or any other document appears on its face to have
been improperly completed or executed or some other irregularity in connection
with the exercise of the Warrants exists, the Warrant Agent shall endeavor to
inform the appropriate parties (including the Person submitting the instrument)
of the need for fulfillment of all requirements, specifying those requirements
which appear to be unfulfilled, so that the Warrant may be properly exercised;

 

16



--------------------------------------------------------------------------------

(iii) inform the Company of and cooperate with and assist the Company in
resolving any reconciliation problems between Exercise Notices received and
delivery of Warrants to the Warrant Agent’s account;

(iv) inform the Company of (A) the receipt of Exercise Notices and the number of
Warrants exercised in accordance with the terms and conditions of this Warrant
Agreement, (B) the number of shares of Common Stock underlying the Warrants
which were exercised, (C) the instructions with respect to issuance of such
shares of Common Stock, subject, in the case of exercise of a Global Warrant, to
the timely receipt from the Depositary of the necessary information, (D) the
number of Persons who will become holders of record of the Company (who were not
previously holders of record) as a result of receiving such shares of Common
Stock upon exercise of the Warrants and (E) such other information as the
Company shall reasonably require; and (x) if such shares of Common Stock are in
book-entry form at the Depositary, the Company shall (or shall cause the
transfer agent to) deliver such shares of Common Stock by electronic transfer to
such Warrantholder’s account, or any other account as such Warrantholder may
designate, at the Depositary or at an Agent Member, or (y) if such shares of
Common Stock are not in book-entry form at the Depositary, the Company shall (or
shall cause the transfer agent to) deliver to or upon the order of such
Warrantholder a certificate or certificates, in each case for the number of full
shares of Common Stock to which such Warrantholder is entitled, registered in
such name or names as may be directed by such Warrantholder;

(v) deliver cash, as has been provided to the Warrant Agent by the Company, to
such Warrantholder in respect of any fractional shares, as provided in Section
3.06;

(vi) promptly deposit in the Funds Account all Funds received in payment of the
applicable Exercise Price in connection with Full Physical Settlement of any
Warrants;

(vii) if the Number of Warrants represented by a Warrant Certificate shall not
have been exercised in full, (A) in the case of a Certificated Warrant, deliver
a new Warrant Certificate or (B) in the case of a Global Warrant, make the
appropriate adjustments in Schedule A of such Global Warrant, in each case,
countersigned by the Warrant Agent, for the balance of the number of Warrants
represented by the surrendered Global Warrant or Warrant Certificate; and

(viii) provide to the Company, upon the Company’s request, the number of
Warrants previously exercised, the number of shares of Common Stock issued
and/or the amount of cash paid in lieu of any fractional share in connection
with such exercises and the number of remaining outstanding Warrants.

 

17



--------------------------------------------------------------------------------

(b) Each Person in whose name any shares of Common Stock are issued shall for
all purposes be deemed to have become the holder of record of such shares as of
the Close of Business on the Exercise Date. However, if any such date is a date
when the stock transfer books of the Company are closed, such Person shall be
deemed to have become the holder of such shares at the Close of Business on the
next succeeding date on which the stock transfer books are open.

(c) Promptly after the Warrant Agent shall have taken the action required above
(or at such later time as may be mutually agreeable to the Company and the
Warrant Agent), the Warrant Agent shall account to the Company with respect to
any Warrants exercised.

Section 3.06. No Fractional Shares to Be Issued. (a) Notwithstanding anything to
the contrary in this Warrant Agreement, the Company shall not be required to
issue any fraction of a share of Common Stock upon exercise of any Warrants.

(b) If any fraction of a share of Common Stock would, except for the provisions
of this Section 3.06, be issuable on the exercise of any Warrant or Warrants,
the Company shall pay the Warrantholder cash in lieu of such fractional shares
valued at the Fair Market Value as of the Exercise Date. However, if more than
one Warrant shall be exercised hereunder at one time by the same Warrantholder,
the number of full shares which shall be issuable upon exercise thereof shall be
computed on the basis of all Warrants so exercised.

(c) The beneficial owners of the Warrants and the Warrantholders, by their
acceptance hereof, expressly agree to receive cash in lieu of any fraction of a
share of Common Stock or a stock certificate representing a fraction of a share
of Common Stock.

Section 3.07. Acquisition of Warrants by Company. The Company shall have the
right, except as limited by law, to purchase or otherwise to acquire Warrants
(including by cash-settled swaps or other derivatives) at such times, in such
manner and for such consideration as it may deem appropriate and shall have
agreed with the holder of such Warrants.

Section 3.08. Certain Calculations. The Company shall be responsible for
performing all calculations required in connection with the exercise and
settlement of the Warrants and the payment or delivery, as the case may be, of
cash and/or Common Stock as described in this Article 3.

Section 3.09. Validity of Exercise. All questions as to the validity, form and
sufficiency (including time of receipt) of any exercised Warrant, Exercise
Notice or the Warrant Certificate evidencing any exercised Warrant will be
determined by the Company in its sole discretion, which determination shall be
final and binding absent any manifest error. The Company reserves the right to
reject any and all Exercise Notices not in proper form or for which any
corresponding agreement by the Company to exchange would, in the opinion of the
Company, be unlawful. Such determination by the Company shall be final and
binding on the Warrantholders, absent manifest error. Moreover, the Company
reserves the absolute right to waive any of the conditions to the exercise of
Warrants or defects in the exercise thereof with regard to any particular
exercise of Warrants.

 

18



--------------------------------------------------------------------------------

ARTICLE 4

ADJUSTMENTS

Section 4.01. Adjustments to Exercise Price. The applicable Exercise Price for
the Warrants shall be subject to adjustment (without duplication) upon the
occurrence of any of the following events:

(a) The issuance of shares of Common Stock as a dividend or distribution on
shares of the Common Stock, or a subdivision, combination, split or
reclassification of Common Stock (excluding any dividend, distribution or
issuance covered by Section 4.07) into a greater or smaller number of shares of
Common Stock, in which event the applicable Exercise Price shall be adjusted
based on the following formula:

 

EP1 = EP0 ×   OS0      OS1   

where:

 

EP0    =    the applicable Exercise Price in effect immediately prior to the
Open of Business on the Ex-Date for such dividend or distribution, or
immediately prior to the Open of Business on the effective date for such
subdivision, combination, split or reclassification, as the case may be; EP1   
=    the applicable Exercise Price in effect immediately after the Open of
Business on the Ex-Date for such dividend or distribution, or immediately after
the Open of Business on the effective date for such subdivision, combination,
split or reclassification, as the case may be; OS0    =    the number of shares
of Common Stock outstanding immediately prior to the Open of Business on the
Ex-Date for such dividend or distribution, or immediately prior to the Open of
Business on the effective date for such subdivision, combination, split or
reclassification, as the case may be; and OS1    =    the number of shares of
Common Stock that would be outstanding immediately after giving effect to such
dividend, distribution, subdivision, combination, split or reclassification.

Such adjustment shall become effective immediately after the Open of Business on
the Ex-Date for such dividend or distribution, or immediately after the Open of
Business on the effective date for such subdivision, combination, split or
reclassification, as the case may be. If any dividend or distribution or
subdivision or combination of the type described in this Section 4.01(a) is
declared or announced but not so paid or made, the applicable Exercise Price
shall again be adjusted to the applicable Exercise Price that would then be in
effect if such dividend or distribution, or subdivision, combination, split or
reclassification had not been declared or announced, as the case may be.

 

19



--------------------------------------------------------------------------------

(b) The issuance to all or substantially all holders of Common Stock of rights,
options or warrants entitling them for a period expiring 45 calendar days or
less from the date of announcement of such issuance to subscribe for or purchase
shares of Common Stock at a price per share that is less than the average of the
Trading Day Closing Sale Prices of Common Stock for the ten (10) consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the date of announcement of such issuance, in which event the
applicable Exercise Price will be adjusted based on the following formula:

 

EP1 = EP0 ×    OS0 + Y     OS0 + X  

where:

 

EP0    =    the applicable Exercise Price in effect immediately prior to the
Open of Business on the Ex-Date for such issuance; EP1    =    the applicable
Exercise Price in effect immediately after the Open of Business on the Ex-Date
for such issuance; OS0    =    the number of shares of Common Stock outstanding
immediately prior to the Open of Business on the Ex-Date for such issuance; X   
=    the total number of shares of Common Stock issuable pursuant to such
rights, options or warrants; and Y    =    the number of shares of Common Stock
equal to the aggregate price payable to exercise such rights, options or
warrants, divided by the average of the Trading Day Closing Sale Prices of
Common Stock for the ten (10) consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the date of announcement of
such issuance.

Any such adjustment shall be made successively whenever any such rights, options
or warrants are issued and shall become effective immediately after the Open of
Business on the Ex-Date for such issuance. In the event that the issuance of any
such rights, options or warrants is announced but such rights, options or
warrants are not so issued, the applicable Exercise Price shall again be
adjusted to be the applicable Exercise Price that would then be in effect if the
Ex-Date for such issuance had not occurred. To the extent that any such rights,
options or warrants are not exercised prior to their expiration or shares of
Common Stock are otherwise not delivered pursuant to such rights, options or
warrants, upon the expiration, termination or maturity of such rights, options
or warrants, the applicable Exercise Price shall be readjusted to the applicable
Exercise Price that would then be in effect had the adjustments made upon the
issuance of such rights, options or warrants been made on the basis of the
delivery of only the number of shares of Common Stock actually delivered. In
determining the aggregate

 

20



--------------------------------------------------------------------------------

price payable for such shares of Common Stock, there shall be taken into account
any consideration received for such rights, options or warrants, as well as any
consideration received in connection with the exercise or conversion thereof,
and the value of such consideration, if other than cash, shall be determined in
good faith by the Board of Directors.

(c) The dividend or distribution to all or substantially all holders of Common
Stock of (i) shares of the Company’s Capital Stock (other than Common Stock),
(ii) evidences of the Company’s indebtedness, (iii) other assets or property of
the Company, (iv) rights, options or warrants to purchase the Company’s
securities or (v) cash (excluding any dividend, distribution or issuance covered
by clauses (a) or (b) above or Section 4.07 below), in which event the
applicable Exercise Price will be adjusted based on the following formula:

 

EP1 = EP0 ×    SP0 – FMV           SP0  

where:

 

EP0    =    the applicable Exercise Price in effect immediately prior to the
Open of Business on the Ex-Date for such dividend or distribution; EP1    =   
the applicable Exercise Price in effect immediately after the Open of Business
on the Ex-Date for such dividend or distribution; SP0    =    the average of the
Trading Day Closing Sale Prices of Common Stock for the ten (10) consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the Ex-Date for such dividend or distribution; and FMV    =    the
fair market value (as determined in good faith by the Board of Directors), on
the Ex-Date for such dividend or distribution, of the shares of Capital Stock,
evidences of indebtedness, other assets or property or rights, options or
warrants so distributed or the amount of cash expressed as an amount per share
of outstanding Common Stock.

Such adjustment shall become effective immediately after the Open of Business on
the Ex-Date for such dividend or distribution. In the event that such dividend
or distribution is declared or announced but not so paid or made, the applicable
Exercise Price shall again be adjusted to be the applicable Exercise Price which
would then be in effect if such distribution had not been declared or announced.

 

21



--------------------------------------------------------------------------------

However, notwithstanding the above, if the transaction that gives rise to an
adjustment pursuant to this clause (c) is one pursuant to which the payment of a
dividend or other distribution on Common Stock consists of shares of Capital
Stock of, or similar equity interests in, a subsidiary of the Company or other
business unit of the Company (i.e., a spin-off) that are, or, when issued, will
be, traded or quoted on a National Securities Exchange, then the applicable
Exercise Price will instead be adjusted based on the following formula:

 

EP1 = EP0 ×    MP0     MP0 + FMV  

where:

 

EP0    =    the applicable Exercise Price in effect immediately prior to the end
of the Valuation Period; EP1    =    the applicable Exercise Price in effect
immediately after the end of the Valuation Period; FMV    =    the average of
the Trading Day Closing Sale Prices of the Capital Stock or similar equity
interests distributed to holders of Common Stock applicable to one share of
Common Stock for the first ten (10) consecutive Trading Day period commencing
after, and including, the Ex-Date for such dividend or distribution (the
“Valuation Period”); and MP0    =    the average of the Trading Day Closing Sale
Prices of Common Stock over the Valuation Period.

Such adjustment shall become effective immediately after the Close of Business
on the last Trading Day of the Valuation Period; provided that in respect of any
exercise of Warrants, if the relevant Exercise Date occurs during the Valuation
Period, references to “ten” or “10” in the preceding paragraph shall be deemed
to be replaced with such lesser number of Trading Days as have elapsed between
the Ex-Date for such dividend or distribution and the Exercise Date in
determining the applicable Exercise Price. In the event that such dividend or
distribution is declared or announced but not so paid or made, the applicable
Exercise Price shall again be adjusted to be the applicable Exercise Price which
would then be in effect if such distribution had not been declared or announced.

(d) The payment by the Company or any of its subsidiaries in respect of a tender
or exchange offer for the Common Stock, to the extent that the cash and value of
any other consideration included in the payment per share of the Common Stock
exceeds the average of the Trading Day Closing Sale Prices of the Common Stock
over the ten (10) consecutive Trading Day period commencing on, and including,
the Trading Day next succeeding the last date on which tenders or exchanges may
be made pursuant to such tender or exchange offer (such last date, the “Offer
Expiration Date”), in which event the applicable Exercise Price will be adjusted
based on the following formula:

 

EP1 = EP0 ×    SP × OS0     AC + (SP × OS1)  

where:

 

EP0    =    the applicable Exercise Price in effect immediately prior to the
Close of Business on the 10th Trading Day immediately following, and including,
the Trading Day next succeeding the Offer Expiration Date;

 

22



--------------------------------------------------------------------------------

EP1    =    the applicable Exercise Price in effect immediately after the Close
of Business on the 10th Trading Day immediately following, and including, the
Trading Day next succeeding the Offer Expiration Date; AC    =    the aggregate
cash and fair market value (as determined in good faith by the Board of
Directors) of any other consideration paid or payable for shares of Common Stock
purchased in such tender offer or exchange offer; OS0    =    the number of
shares of Common Stock outstanding immediately prior to the Offer Expiration
Date (prior to giving effect to the purchase of all shares of Common Stock
accepted for purchase or exchange in such tender offer or exchange offer and
excluding any treasury shares); OS1    =    the number of shares of Common Stock
outstanding immediately after the Offer Expiration Date (after giving effect to
the purchase of all shares of Common Stock accepted for purchase or exchange in
such tender offer or exchange offer and excluding any treasury shares); SP    =
   the average of the Trading Day Closing Sale Prices of Common Stock for the
ten (10) consecutive Trading Day period commencing on, and including, the
Trading Day next succeeding the Offer Expiration Date.

Such adjustment shall become effective immediately after the Close of Business
on the 10th Trading Day immediately following, and including, the Trading Day
next succeeding the Offer Expiration Date; provided that in respect of any
exercise of Warrants, if the relevant Exercise Date occurs during the ten
(10) consecutive Trading Day period commencing on, and including, the Trading
Day next succeeding the Offer Expiration Date, references to “ten”, “10” or
“10th” in the preceding paragraph shall be deemed replaced with such lesser
number of Trading Days as have elapsed between the Offer Expiration Date and the
Exercise Date in determining the applicable Exercise Price. In the event that
the Company or a subsidiary of the Company is obligated to purchase shares of
Common Stock pursuant to any such tender offer or exchange offer, but the
Company or such subsidiary is permanently prevented by applicable law from
effecting all or any such purchases, or all or any portion of such purchases are
rescinded, then the applicable Exercise Price shall again be adjusted to be the
applicable Exercise Price which would then be in effect if such tender offer or
exchange offer had been made only in respect of the purchases actually effected.

(e) For the purposes of Section 4.01(a), (b) and (c), any dividend or
distribution to which Section 4.01(c) is applicable that also includes shares of
Common Stock, or rights, options or warrants to subscribe for or purchase shares
of Common Stock (or both), shall be deemed instead to be (i) a dividend or
distribution of the indebtedness,

 

23



--------------------------------------------------------------------------------

assets or property, cash or shares of Capital Stock other than such shares of
Common Stock or rights, options or warrants (and any Exercise Price adjustment
required by Section 4.01(c) with respect to such dividend or distribution shall
be made in respect of such dividend or distribution (without regard to the
parenthetical in Section 4.01(c) that begins with the word “excluding”))
immediately followed by (ii) a dividend or distribution of such shares of Common
Stock or such rights, options or warrants (and any further Exercise Price
adjustment required by Section 4.01 with respect to such dividend or
distribution shall then be made), except, for purposes of such adjustment, any
shares of Common Stock included in such dividend or distribution shall not be
deemed “outstanding immediately prior to the Open of Business on the Ex-Date.”

(f) Notwithstanding this Section 4.01 or any other provision of this Warrant
Agreement or the Warrants, if an Exercise Price adjustment becomes effective on
any Ex-Date and a Warrantholder that has exercised its Warrants on or after such
Ex-Date and on or prior to the related Record Date would be treated as the
record holder of the shares of Common Stock as of the related Exercise Date as
described under Section 3.05(b) based on an adjusted Exercise Price for such
Ex-Date, then, notwithstanding the Exercise Price adjustment provisions in this
Section 4.01, the Exercise Price adjustment relating to such Ex-Date shall not
be made for such exercising Warrantholder. Instead, such Warrantholder shall be
treated as if such Warrantholder were the record owner of the shares of Common
Stock on an unadjusted basis and participate in the related dividend,
distribution or other event giving rise to such adjustment.

(g) For the avoidance of doubt, for the purpose of this Article 4, “all holders
of Common Stock” shall exclude any shares of Common Stock held in treasury by
the Company.

Section 4.02. Adjustments to Warrant Share Number. Concurrently with any
adjustment to the applicable Exercise Price under Section 4.01, the Warrant
Share Number for each Warrant will be adjusted such that the Warrant Share
Number for each such Warrant in effect immediately following the effectiveness
of such adjustment will be equal to the Warrant Share Number for each such
Warrant in effect immediately prior to such adjustment, multiplied by a
fraction, (a) the numerator of which is the applicable Exercise Price in effect
immediately prior to such adjustment and (b) the denominator of which is the
applicable Exercise Price in effect immediately following such adjustment.

Section 4.03. Certain Distributions of Rights and Warrants; Shareholder Rights
Plan. (a) Rights, options or warrants distributed by the Company to all holders
of Common Stock (including under any shareholder rights plan in existence on
October 4, 2016 or thereafter put into effect) entitling the holders thereof to
subscribe for or purchase shares of the Company’s Capital Stock (either
initially or under certain circumstances), which rights, options or warrants,
until the occurrence of a specified event or events (a “Trigger Event”):

(i) are deemed to be transferred with such shares of Common Stock;

(ii) are not exercisable; and

(iii) are also issued in respect of future issuances of Common Stock,

 

24



--------------------------------------------------------------------------------

shall be deemed not to have been distributed for purposes of Section 4.01 (and
no adjustment to the applicable Exercise Price or the Warrant Share Number under
Section 4.01 will be made) until the occurrence of the earliest Trigger Event,
whereupon such rights, options and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the applicable
Exercise Price and the Warrant Share Number shall be made under this Section
4.01 (subject in all respects to Section 4.03(d)).

(b) If any such right or warrant is subject to events, upon the occurrence of
which such rights, options or warrants become exercisable to purchase different
securities, evidences of indebtedness or other assets, then the date of the
occurrence of any and each such event shall be deemed to be the date of
distribution and Ex-Date with respect to new rights, options or warrants with
such rights (subject in all respects to Section 4.03(d)).

(c) In addition, except as set forth in Section 4.03(d), in the event of any
distribution (or deemed distribution) of rights, options or warrants, or any
Trigger Event or other event (of the type described in Section 4.03(b)) with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the applicable Exercise Price and the Warrant
Share Number under Article 4 was made (including any adjustment contemplated in
Section 4.03(d)):

(i) in the case of any such rights, options or warrants that shall all have been
redeemed or repurchased without exercise by the holders thereof, the applicable
Exercise Price and the Warrant Share Number shall be readjusted upon such final
redemption or repurchase as if such rights, options or warrants had not been
issued, and shall be again readjusted to give effect to such distribution (or
deemed distribution) or Trigger Event, as the case may be, as though it were a
cash distribution, equal to the per share redemption or repurchase price
received by a holder or holders of Common Stock with respect to such rights,
options or warrants (assuming such holder had retained such rights, options or
warrants), made to all holders of Common Stock as of the date of such redemption
or repurchase; and

(ii) in the case of such rights, options or warrants that shall have expired or
been terminated without exercise by the holders thereof, the applicable Exercise
Price and the Warrant Share Number shall be readjusted as if such rights,
options and warrants had not been issued.

(d) If a Company shareholders rights plan under which any rights are issued
provides that each share of Common Stock issued upon exercise of Warrants at any
time prior to the distribution of separate certificates representing such rights
shall be entitled to receive such rights, prior to the separation of such rights
from the Common Stock, the applicable Exercise Price and the Warrant Share
Number shall not be adjusted pursuant to Section 4.01. If, however, prior to any
exercise of a Warrant, such rights have separated from the Common Stock, the
applicable Exercise Price and the Warrant Share

 

25



--------------------------------------------------------------------------------

Number shall be adjusted at the time of separation as if the Company had made a
distribution to all holders of Common Stock, the Company’s Capital Stock,
evidences of the Company’s indebtedness, certain rights, options or warrants to
purchase the Company’s securities or other of the Company’s assets as described
in Section 4.01(c), subject to readjustment in the event of the expiration,
termination or redemption of such rights.

Section 4.04. Discretionary Adjustments. The Company may from time to time, to
the extent permitted by law and subject to applicable rules of any exchange on
which any of the Company’s securities are then listed, decrease the applicable
Exercise Price and/or increase the Warrant Share Number by any amount for any
period of at least twenty (20) days. In that case, the Company shall give the
Warrantholders at least fifteen (15) days’ prior notice in accordance with
Section 6.15 of such increase or decrease, and such notice shall state the
decreased Exercise Price and/or increased Warrant Share Number for each Warrant
and the period during which the decrease and/or increase will be in effect. The
Company may make such decreases in the applicable Exercise Price and/or
increases in the Warrant Share Number for each Warrant, in addition to those set
forth in this Article 4, as the Company’s Board of Directors deems advisable,
including to avoid or diminish any income tax to holders of the Common Stock
resulting from any dividend or distribution of stock (or rights to acquire
stock) or from any event treated as such for income tax purposes.

Section 4.05. Restrictions on Adjustments. (a) Except in accordance with Section
4.01 or Section 4.07, the applicable Exercise Price and the Warrant Share Number
for any Warrant will not be adjusted for the issuance of Common Stock or any
securities convertible into or exchangeable for Common Stock or carrying the
right to purchase any of the foregoing, including, without limitation:

(i) in the case of a Deemed Liquidation Event;

(ii) upon the issuance of any other securities by the Company on or after the
Closing Date not contemplated by the Plan or upon the issuance of shares of
Common Stock upon the exercise of such securities;

(iii) upon the issuance of any shares of Common Stock or other securities or any
payments pursuant to the Employee Incentive Plan (as defined in the Plan) or any
other equity incentive plan of the Company;

(iv) upon the issuance of any shares of Common Stock pursuant to the exercise of
the Warrants;

(v) upon the issuance of any shares of Common Stock or other securities of the
Company in connection with a business acquisition transaction; or

(vi) for a change in the par value of the Common Stock.

 

26



--------------------------------------------------------------------------------

(b) Before taking any action that would cause an adjustment reducing the
Exercise Price below the then par value of any of the shares of Common Stock
into which the Warrants are exercisable, the Company will take any corporate
action that may be necessary in order that the Company may validly and legally
issue fully paid and non-assessable shares of such Common Stock at such adjusted
Exercise Price.

(c) No adjustment shall be made to the Exercise Price or the Warrant Share
Number for any Warrant for any of the transactions described in Section 4.01 if
the Company makes provisions for Warrantholders to participate in any such
transaction without exercising their Warrants on the same basis as holders of
Common Stock and with notice that the Board of Directors determines in good
faith to be fair and appropriate.

(d) No adjustment shall be made to the applicable Exercise Price, nor will any
corresponding adjustment be made to the Warrant Share Number for any Warrant,
unless the adjustment would result in a change of at least 1% of the applicable
Exercise Price; provided that any adjustments that are less than 1% of the
applicable Exercise Price shall be carried forward and such carried forward
adjustments, regardless of whether the aggregate adjustment is less than 1% of
the applicable Exercise Price, shall be made (i) immediately prior to the time
of any exercise and (ii) five (5) Business Days prior to the Expiration Date,
unless, in each case, such adjustment has already been made.

(e) If the Company takes a record of the holders of Common Stock for the purpose
of entitling them to receive a dividend or other distribution, and thereafter
(and before the dividend or distribution has been paid or delivered to
stockholders) legally abandons its plan to pay or deliver such dividend or
distribution, then thereafter no adjustment to the applicable Exercise Price or
the Warrant Share Number for any Warrant then in effect shall be required by
reason of the taking of such record.

Section 4.06. Deferral of Adjustments. In any case in which Section 4.01
provides that an adjustment shall become effective immediately after (a) the
Open of Business on the Ex-Date for an event or (b) the effective date (in the
case of a subdivision or combination of the Common Stock) (each a “Determination
Date”), the Company may elect to defer, until the later of the date the
adjustment to the applicable Exercise Price and Warrant Share Number for each
Warrant can be definitively determined and the occurrence of the applicable
Adjustment Event (as hereinafter defined), (i) issuing to the Warrantholder of
any Warrant exercised after such Determination Date and before the occurrence of
such Adjustment Event, the additional shares of Common Stock or other securities
or assets issuable upon such exercise by reason of the adjustment required by
such Adjustment Event over and above the Common Stock issuable upon such
exercise before giving effect to such adjustment and (ii) paying to such
Warrantholder any amount in cash in lieu of any fractional share of Common Stock
pursuant to Section 3.06. For the purposes of this Section 4.06, the term
“Adjustment Event” shall mean in any case referred to in clause (a) or clause
(b) hereof, the occurrence of such event.

Section 4.07. Reclassifications and Other Changes. (a) Subject to Section 3.03,
on and after the effective time of any consolidation, merger, reclassification,
exchange,

 

27



--------------------------------------------------------------------------------

substitution, sale, lease or other transfer to a third party of the consolidated
assets of the Company substantially as an entirety or other event in which the
previously outstanding shares of Common Stock shall be cancelled, reclassified
or converted or changed into or exchanged for securities or other property
(including cash) or any combination thereof, in each case that is not a Deemed
Liquidation Event (a “Fundamental Change”), a Warrantholder shall be entitled to
receive, upon exercise of such Warrant, the amount and kind of securities and
property that a holder of Common Stock would have been entitled to receive (the
“Reference Property”) as a result of such Fundamental Change if it held a number
of shares of Common Stock equal to the number of shares of Common Stock that
such Warrantholder would have received if such Warrant had been exercised
immediately prior to such Fundamental Change. In the event holders of Common
Stock have the opportunity to elect the form of consideration to be received in
a Fundamental Change, the Reference Property into which the Warrants shall be
exercisable from and after the effective time of such Fundamental Change shall
be deemed to be the weighted average of the types and amounts of consideration
received by the holders of Common Stock in such Fundamental Change.

(b) In the event of a Fundamental Change, the Company or the Successor Entity
shall promptly execute an amendment to this Warrant Agreement providing that the
Warrants shall be exercisable for the amount and kind of Reference Property as a
result of such Fundamental Change. Any such amendment to this Warrant Agreement
shall provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 4. If the Reference
Property includes shares of stock or securities issued by a Person other than
the Company or the Successor Entity, such other Person shall also execute such
amendment to the Warrant Agreement. In the event the Company or the Successor
Entity shall execute an amendment to this Warrant Agreement pursuant to this
Section 4.07, the Company or the Successor Entity shall promptly file with the
Warrant Agent an Officer’s Certificate briefly stating the reasons therefor, the
amount and kind of Reference Property issuable upon exercise of the Warrants,
any adjustment to be made with respect thereto and that all conditions precedent
have been complied with. The Company or the Successor Entity shall cause notice
of such Fundamental Change and the execution of such amendment to be mailed to
each Warrantholder, at its address appearing on the Warrant Register, within 20
Business Days after execution thereof. Failure to deliver such notice shall not
affect the legality or validity of such amendment.

(c) The above provisions of this Section 4.07 shall similarly apply to
successive consolidations, mergers, reclassifications, exchanges, substitutions,
sales, leases or other transfers or other events.

(d) If this Section 4.07 applies to any event or occurrence, no other provision
of this Article 4 with respect to anti-dilution adjustments (which for the
avoidance of doubt, does not include the covenant set forth in Section 4.08)
shall apply to such event or occurrence.

Section 4.08. Consolidation, Merger and Sale of Assets. The Company may, without
the consent of the Warrantholders, consolidate with, merge into or sell, lease
or

 

28



--------------------------------------------------------------------------------

otherwise transfer in one transaction or a series of related transactions the
consolidated assets of the Company and its subsidiaries substantially as an
entirety to any corporation, limited liability company, partnership or trust
organized under the laws of the United States or any of its political
subdivisions (a “Successor Entity”); provided that, in each case that is not a
Deemed Liquidation Event and the Company will not be the continuing Person:

(a) the Successor Entity shall assume all of the Company’s obligations under
this Warrant Agreement (which must first be amended pursuant to Section 4.07 if
applicable in connection with a Fundamental Change) and the Warrants and shall
provide written notice of such assumption to the Warrant Agent promptly
following the consummation of such transaction; and

(b) upon any such assumption pursuant to (a) above by the Successor Entity, such
Successor Entity shall succeed to and be substituted for the Company with the
same effect as if it had been named herein as the Company. Such Successor Entity
thereupon may cause to be signed, and may issue any or all of the Warrant
Certificates issuable pursuant to this Warrant Agreement which theretofore shall
not have been signed by the Company; and, upon the order of such Successor
Entity, instead of the Company, and subject to all the terms, conditions and
limitations in this Warrant Agreement prescribed, the Warrant Agent shall
authenticate and deliver, as applicable, any Warrant Certificates that
previously shall have been signed and delivered by the officers of the Company
to the Warrant Agent for authentication, and any Warrant Certificates which such
Successor Entity thereafter shall cause to be signed and delivered to the
Warrant Agent for such purpose.

Section 4.09. Common Stock Outstanding. For the purposes of this Article 4, the
number of shares of Common Stock at any time outstanding shall not include
shares held, directly or indirectly, by the Company.

Section 4.10. Covenant to Reserve Shares for Issuance on Exercise. (a) The Board
of Directors has authorized and reserved for issuance and will at all times keep
reserved for issuance such maximum number of shares of Common Stock as will be
issuable upon the exercise of all outstanding Warrants from time to time. The
Company covenants that all shares of Common Stock that shall be so issuable
shall be duly and validly issued, fully paid and non-assessable and will be free
from preemptive rights, all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
or otherwise specified herein).

(b) The Company agrees to authorize and direct its current and future transfer
agents for the Common Stock to reserve for issuance the number of shares of
Common Stock specified in this Section 4.10 and shall take all action required
to increase the authorized number of shares of Common Stock if at any time there
shall be insufficient authorized but unissued shares of Common Stock to permit
such reservation or to permit the exercise of a Warrant. The Company shall
instruct the transfer agent to deliver to the Warrant Agent, upon written
request from the Warrant Agent substantially in the form of Exhibit C (or as
separately agreed between the Warrant Agent and the transfer agent),

 

29



--------------------------------------------------------------------------------

stock certificates (or beneficial interests therein) required to honor
outstanding Warrants upon exercise thereof in accordance with the terms of this
Warrant Agreement. The Company shall pay to the Warrant Agent, as agent for the
Warrantholders, any cash that may be payable as provided in this Article 4.
Promptly after the Expiration Date, the Warrant Agent shall certify to the
Company the aggregate number of Warrants then outstanding, and thereafter no
shares shall be required to be reserved in respect of such Warrants.

Section 4.11. Calculations Final. The Company shall be responsible for making
all calculations called for under this Warrant Agreement. These calculations
include, but are not limited to, the Exercise Date, the Trading Day Closing Sale
Price, the Fair Market Value, the applicable Exercise Price, the Warrant Share
Number for each Warrant and the number of shares of Common Stock, cash or other
property, if any, to be issued upon exercise of any Warrants. The Company shall
make the foregoing calculations in good faith and, absent manifest error, the
Company’s calculations shall be final and binding on Warrantholders. The Company
shall provide a schedule of the Company’s calculations to the Warrant Agent, and
the Warrant Agent is entitled to rely upon the accuracy of the Company’s
calculations without independent verification.

Section 4.12. Notice of Adjustments. Whenever the applicable Exercise Price or
the Warrant Share Number for each Warrant is to be adjusted or readjusted, the
Company shall promptly notify, or cause to be notified, to Warrantholders a
notice of the adjustment or readjustment pursuant to Section 6.15. The Company
shall file with the Warrant Agent such notice and an Officer’s Certificate
briefly stating the facts requiring the adjustment and the manner of computing
it. As provided in Section 6.05, the Warrant Agent shall be entitled to rely on
such Officer’s Certificate and shall be under no duty or responsibility with
respect to any such Officer’s Certificate, except to exhibit the same from time
to time to any Warrantholder desiring an inspection thereof during reasonable
business hours.

Section 4.13. Statements on Warrants.

(a) The form of Warrant Certificate need not be changed because of any
adjustment made pursuant to this Article 4, and Warrant Certificates issued
after such adjustment may state the same information as are stated in the
Warrant Certificates initially issued pursuant to this Warrant Agreement.
However, the Company may at any time in its sole discretion (which shall be
conclusive) make any change in the form of Warrant Certificate that it may deem
appropriate and that does not affect the interest of the Warrantholders in any
material respect; and any Warrant Certificates thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant
Certificate or otherwise, may be in the form as so changed.

(b) In the case of Global Warrant Certificates, other than notation of any
applicable increase or decrease in the Number of Warrants on Schedule A of each
Global Warrant Certificate, the form of each Global Warrant Certificate need not
be changed because of any adjustment or readjustment made pursuant to this
Article 4, and Global Warrant Certificates issued after such adjustment or
readjustment may state the same information as are stated in the Global Warrant
Certificates initially issued pursuant to this Warrant Agreement.

 

30



--------------------------------------------------------------------------------

ARTICLE 5

OTHER PROVISIONS RELATING TO RIGHTS OF WARRANTHOLDERS

Section 5.01. No Rights as Stockholders. Warrantholders shall not be entitled,
by virtue of holding Warrants, to vote, to consent, to receive dividends, to
receive notice as stockholders with respect to any meeting of stockholders for
the election of the Company’s directors or any other matter, or to exercise any
rights whatsoever as the Company’s stockholders unless, until and only to the
extent such holders become holders of record of shares of Common Stock issuable
upon exercise of the Warrants.

Section 5.02. Mutilated or Missing Warrant Certificates. If any Warrant at any
time is mutilated, defaced, lost, destroyed or stolen, then on the terms set
forth in this Warrant Agreement, such Warrant may be replaced at the cost of the
Company at the office of the Warrant Agent. The applicant for a new Warrant
shall, in the case of any mutilated or defaced Warrant, surrender such Warrant
to the Warrant Agent and, in the case of any lost, destroyed or stolen Warrant,
furnish evidence satisfactory to the Company of such loss, destruction or theft,
and, in each case, furnish evidence satisfactory to the Company of the ownership
and authenticity of the Warrant together with such indemnity as the Company may
require. Any such new Warrant Certificate shall constitute an original
contractual obligation of the Company, whether or not the allegedly lost,
stolen, mutilated or destroyed Warrant Certificate shall be at any time
enforceable by anyone. An applicant for such a substitute Warrant Certificate
shall also comply with such other reasonable regulations as the Company or the
Warrant Agent may prescribe. All Warrant Certificates shall be held and owned
upon the express condition that the foregoing provisions are exclusive with
respect to the substitution for lost, stolen, mutilated or destroyed Warrant
Certificates, and shall preclude any and all other rights or remedies
notwithstanding any law or statute existing or hereafter enacted to the contrary
with respect to the substitution for and replacement of negotiable instruments
or other securities without their surrender.

Section 5.03. Modification and Waiver. (a) This Warrant Agreement may be
modified or amended by the Company and the Warrant Agent, without the consent of
the holder of any Warrant, for the purposes of (i) curing any ambiguity or
correcting or supplementing any defective provision contained in this Warrant
Agreement, (ii) to add or modify any other provisions in regard to matters or
questions arising in this Warrant Agreement which the Company and the Warrant
Agent may deem necessary or desirable or (iii) effecting any amendment hereto
required by Section 4.07 or providing for the assumption of the Company’s
obligations pursuant to Section 4.08; provided that, in each case, any such
modification or amendment does not adversely affect the interests of the
Warrantholders in any material respect.

(b) Modifications and amendments to this Warrant Agreement or to the terms and
conditions of Warrants may also be made by the Company and the Warrant Agent,
and noncompliance with any provision of the Warrant Agreement or Warrants may be
waived, with the written consent of the Warrantholders of Warrants representing
a majority of the aggregate number of Warrants at the time outstanding.

 

31



--------------------------------------------------------------------------------

(c) However, no such modification, amendment or waiver may, without the written
consent or the affirmative vote of:

(i) each Warrantholder affected:

(A) change the Expiration Date; or

(B) increase the applicable Exercise Price or decrease the Number of Warrants or
the Warrant Share Number (except as set forth in Article 4); or

(ii) Warrantholders holding at least a majority of the outstanding Warrants
affected:

(A) impair the right to institute suit for the enforcement of any delivery with
respect to the exercise and settlement of any Warrant;

(B) except as otherwise permitted by this Warrant Agreement, impair or adversely
affect the exercise rights of Warrantholders, including any change to the
calculation or delivery of the Net Share Amount or Full Physical Settlement
Amount;

(C) reduce the percentage of Warrants outstanding necessary to modify or amend
this Warrant Agreement or to waive any past default; or

(D) reduce the percentage in Warrants outstanding required for any other waiver
under this Warrant Agreement.

Section 5.04. Rights of Action. All rights of action against the Company in
respect of this Warrant Agreement are vested in the Warrantholders, and any
Warrantholder, without the consent of the Warrant Agent or any other
Warrantholder, may, in such Warrantholder’s own behalf and for such
Warrantholder’s own benefit, enforce and may institute and maintain any suit,
action or proceeding against the Company suitable to enforce, or otherwise in
respect of, such Warrantholder’s right to exercise such Warrantholder’s Warrants
in the manner provided in this Warrant Agreement.

Section 5.05. No Redemption. The Warrants shall not be subject to redemption by
the Company or any other Person.

 

32



--------------------------------------------------------------------------------

ARTICLE 6

CONCERNING THE WARRANT AGENT AND OTHER MATTERS

Section 6.01. Payment of Certain Taxes. (a) The Company shall pay any and all
documentary, stamp or other similar issue or transfer taxes that may be payable
upon the initial issuance of the Warrants hereunder.

(b) The Company shall pay any and all documentary, stamp or other similar issue
or transfer taxes that may be payable upon the issuance of Common Stock upon the
exercise of Warrants hereunder and the issuance of stock certificates in respect
thereof in the respective names of, or in such names as may be directed by, the
exercising Warrantholders; provided, however, that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such stock certificate, any Warrant
Certificates or other securities in a name other than that of the registered
holder of the Warrant Certificate surrendered upon exercise of the Warrant, and
the Company shall not be required to issue or deliver such certificates or other
securities unless and until the Person or Persons other than the registered
holder(s) requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the reasonable satisfaction of
the Company that such tax has been paid.

Section 6.02. Change of Warrant Agent. (a) The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder (except for liability arising as a
result of the Warrant Agent’s own gross negligence, willful misconduct or bad
faith) after giving 60 days’ notice in writing to the Company, except that such
shorter notice may be given as the Company shall, in writing, accept as
sufficient. If the office of the Warrant Agent becomes vacant by resignation or
incapacity to act or otherwise, the Company shall appoint in writing a successor
Warrant Agent in place of the Warrant Agent. If the Company shall fail to make
such appointment within a period of 60 days after it has been notified in
writing of such resignation or incapacity by the resigning or incapacitated
Warrant Agent or by any Warrantholder (who shall, with such notice, submit his
Warrant Certificate for inspection by the Company), then the holder of any
Warrants may apply to any court of competent jurisdiction for the appointment of
a successor Warrant Agent. Pending appointment of a successor to the Warrant
Agent, either by the Company or by such a court, the duties of the Warrant Agent
shall be carried out by the Company.

(b) The Warrant Agent may be removed by the Company at any time upon 30 days’
written notice to the Warrant Agent; provided, however, that the Company shall
not remove the Warrant Agent until a successor Warrant Agent meeting the
qualifications hereof shall have been appointed, subject to Section 6.02(a).

(c) Any successor Warrant Agent appointed as provided in this Section 6.02 shall
be a corporation or banking association organized, in good standing and doing
business under the laws of the United States of America or any state thereof or
the District of Columbia, and authorized under such laws to exercise corporate
trust powers and subject to supervision or examination by Federal or state
authority and having a

 

33



--------------------------------------------------------------------------------

combined capital and surplus of not less than $50,000,000. The combined capital
and surplus of any such successor Warrant Agent shall be deemed to be the
combined capital and surplus as set forth in the most recent report of its
condition published prior to its appointment; provided that such reports are
published at least annually pursuant to law or to the requirements of a Federal
or state supervising or examining authority. After acceptance in writing of such
appointment by the successor Warrant Agent, such successor Warrant Agent shall
be vested with all the authority, powers, rights, immunities, duties and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor Warrant Agent all the authority, powers and
rights of such predecessor Warrant Agent hereunder; and upon request of any
successor Warrant Agent, the Company shall make, execute, acknowledge and
deliver any and all instruments in writing to more fully and effectually vest in
and conform to such successor Warrant Agent all such authority, powers, rights,
immunities, duties and obligations. Upon assumption by a successor Warrant Agent
of the duties and responsibilities hereunder, the predecessor Warrant Agent
shall deliver and transfer, at the expense of the Company, to the successor
Warrant Agent any property at the time held by it hereunder. As soon as
practicable after such appointment, the Company shall give notice thereof to the
predecessor Warrant Agent, the Warrantholders and each transfer agent for the
shares of its Common Stock. Failure to give such notice, or any defect therein,
shall not affect the validity of the appointment of the successor Warrant Agent.

(d) Any entity into which the Warrant Agent may be merged or with which it may
be consolidated, or any corporation resulting from any merger or consolidation
to which the Warrant Agent shall be a party, or any Person succeeding to all or
substantially all of the corporate trust or agency business of the Warrant
Agent, shall be the successor Warrant Agent under this Warrant Agreement without
any further act on the part of any of the parties hereto; provided that such
entity would be eligible for appointment as a successor Warrant Agent under
Section 6.02(c). In case at the time such successor to the Warrant Agent shall
succeed to the agency created by this Warrant Agreement, any of the Warrant
Certificates shall have been countersigned but not delivered, any such successor
to the Warrant Agent may adopt the countersignature of the original Warrant
Agent and deliver such Warrant Certificates so countersigned, and in case at
that time any of the Warrant Certificates shall not have been countersigned, any
successor to the Warrant Agent may countersign such Warrant Certificates either
in the name of the predecessor Warrant Agent or in the name of the successor
Warrant Agent; and in all such cases Warrant Certificates shall have the full
force provided in the Warrant Certificates and in this Warrant Agreement.

(e) In case at any time the name of the Warrant Agent shall be changed and at
such time any of the Warrant Certificates shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignatures under its prior
name and deliver such Warrant Certificates so countersigned; and in case at that
time any of the Warrant Certificates shall not have been countersigned, the
Warrant Agent may countersign such Warrant Certificates either in its prior name
or in its changed name; and in all such cases such Warrant Certificates shall
have the full force provided in the Warrant Certificates and in this Warrant
Agreement.

 

34



--------------------------------------------------------------------------------

Section 6.03. Compensation; Further Assurances. The Company agrees that it will
(a) pay the Warrant Agent reasonable compensation for its services as Warrant
Agent hereunder and, except as otherwise expressly provided, will pay or
reimburse the Warrant Agent upon written demand for all reasonable expenses,
disbursements and advances incurred or made by the Warrant Agent in accordance
with any of the provisions of this Warrant Agreement (including the reasonable
compensation, expenses and disbursements of its agents and counsel) except any
such expense, disbursement or advance as may arise from its or any of their
gross negligence, willful misconduct or bad faith, and (b) perform, execute,
acknowledge and deliver or cause to be performed, executed, acknowledged and
delivered all such further and other acts, instruments and assurances as may
reasonably be required by the Warrant Agent for the carrying out or performing
of the provisions of this Warrant Agreement.

Section 6.04. Reliance on Counsel. The Warrant Agent may consult with legal
counsel (who may be legal counsel for the Company), and the opinion of such
counsel shall be full and complete authorization and protection to the Warrant
Agent as to any action taken or omitted by it in good faith and in accordance
with such opinion or advice.

Section 6.05. Proof of Actions Taken. Whenever in the performance of its duties
under this Warrant Agreement the Warrant Agent shall deem it necessary or
desirable that any matter be proved or established by the Company prior to
taking or suffering or omitting any action hereunder, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may, in the
absence of bad faith on the part of the Warrant Agent, be deemed to be
conclusively proved and established by an Officer’s Certificate delivered to the
Warrant Agent; and such Officer’s Certificate shall, in the absence of bad faith
on the part of the Warrant Agent, be full warrant to the Warrant Agent for any
action taken, suffered or omitted in good faith by it under the provisions of
this Warrant Agreement in reliance upon such certificate; but in its discretion
the Warrant Agent may in lieu thereof accept other evidence of such fact or
matter or may require such further or additional evidence as to it may seem
reasonable.

Section 6.06. Correctness of Statements. The Warrant Agent shall not be liable
for or by reason of any of the statements of fact or recitals contained in this
Warrant Agreement or in the Warrant Certificates (except its countersignature
thereof and to the extent such statements describe actions taken or to be taken
by the Warrant Agent) or be required to verify the same, and all such statements
and recitals are and shall be deemed to have been made by the Company only.

Section 6.07. Validity of Agreement. The Warrant Agent shall not be under any
responsibility in respect of the validity of this Warrant Agreement or the
execution and delivery hereof (except the due authorization to execute this
Warrant Agreement and the due execution and delivery hereof by the Warrant
Agent) or in respect of the validity or execution of any Warrant Certificates
(except its countersignature thereof); nor shall it be responsible for any
breach by the Company of any covenant or condition contained in this Warrant
Agreement or in any Warrant Certificate.

 

35



--------------------------------------------------------------------------------

Section 6.08. Use of Agents. The Warrant Agent may execute and exercise any of
the rights or powers hereby vested in it or perform any duty hereunder either
itself or by or through its attorneys or agents, provided that the Warrant Agent
shall remain responsible for the activities or omissions of any such attorney or
agent and commercially reasonable care has been exercised in the appointment and
continued employment of such attorney or agent.

Section 6.09. Liability of Warrant Agent. The Warrant Agent shall incur no
liability or responsibility, except to the extent such liability arises from the
Warrant Agent’s gross negligence, willful misconduct or bad faith, to the
Company or to any Warrantholder for any action taken in reliance on any notice,
resolution, waiver, consent, order, certificate, or other paper, document or
instrument reasonably believed by it to be genuine and to have been signed, sent
or presented by the proper party or parties. The Company agrees to indemnify the
Warrant Agent and save it harmless against any and all losses, expenses and
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted in good faith by the Warrant Agent in the execution of
this Warrant Agreement or otherwise arising in connection with this Warrant
Agreement, except as a result of the Warrant Agent’s gross negligence or willful
misconduct or bad faith.

Section 6.10. Legal Proceedings. The Warrant Agent shall promptly notify the
Company in writing of any claim made or action, suit or legal proceeding
instituted against it arising out of or in connection with this Warrant
Agreement.

Section 6.11. Other Transactions in Securities of the Company. The Warrant Agent
in its individual or any other capacity may become the owner of Warrants or
other securities of the Company, or become pecuniarily interested in any
transaction in which the Company may be interested, or contract with or lend
money to the Company or otherwise act as fully and freely as though it were not
Warrant Agent under this Warrant Agreement. Nothing herein shall preclude the
Warrant Agent from acting in any other capacity for the Company or for any other
legal entity.

Section 6.12. Actions as Agent. The Warrant Agent shall act hereunder solely as
agent and not in a ministerial or fiduciary capacity, and its duties shall be
determined solely by the provisions hereof. The duties and obligations of the
Warrant Agent shall be determined solely by the express provisions of the
Warrant Agreement. No implied covenants or obligations shall be read into the
Warrant Agreement against the Warrant Agent. No provision of the Warrant
Agreement shall require the Warrant Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

36



--------------------------------------------------------------------------------

Section 6.13. Appointment and Acceptance of Agency. The Company hereby appoints
the Warrant Agent to act as agent for the Company in accordance with the
instructions set forth in this Warrant Agreement, and the Warrant Agent hereby
accepts the agency established by this Warrant Agreement and agrees to perform
the same upon the terms and conditions herein set forth.

Section 6.14. Successors and Assigns. All the covenants and provisions of this
Warrant Agreement by or for the benefit of the Company or the Warrant Agent
shall bind and inure to the benefit of their respective successors and assigns
hereunder.

Section 6.15. Notices.

(a) Any notice or demand authorized by this Warrant Agreement to be given or
made by the Warrant Agent or by any Warrantholder to or on the Company shall be
sufficiently given or made if sent electronically in PDF format or by mail
first-class, postage prepaid, addressed (until another address is filed in
writing by the Company with the Warrant Agent), as follows:

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue

Oklahoma City, OK 73102

Attention: Philip Warman

Telephone: (405) 429-6136

Facsimile: (405) 429-6267

E-mail: pwarman@sandridgeenergy.com

with a copy to:

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

Attention: Matthew R. Pacey, P.C.

Telephone: (713) 835-3786

Facsimile: (713) 835-3601

E-mail: matt.pacey@kirkland.com

Any notice or demand authorized by this Warrant Agreement to be given or made by
any Warrantholder or by the Company to or on the Warrant Agent shall be
sufficiently given or made if sent electronically in PDF format or by mail
first-class, postage prepaid, addressed (until another address is filed in
writing by the Warrant Agent with the Company), as follows:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attention: Reorganization Group

Re: SandRidge Energy, Inc. Warrant Agreement

Telephone: (781) 921-8200

E-mail: ReorgWarrants@amstock.com

 

37



--------------------------------------------------------------------------------

Unless the Warrant is a Global Warrant, any notice or communication shall be
sufficiently given or made if sent electronically in PDF format or mailed to the
Warrantholder by first-class mail, postage prepaid to the last address of such
Warrantholder as it shall appear on the Warrant Register. Any notice to the
owners of a beneficial interest in a Global Warrant may be distributed by
electronic transmission through the Depositary in accordance with the procedures
of the Depositary, and such notice shall be deemed to be effective at the time
of dispatch to the Depositary.

(b) In case the Company commences action:

(i) that would require an adjustment in the applicable Exercise Price pursuant
to Section 4.01;

(ii) to effect any consolidation, merger, reclassification, exchange,
substitution or other event in which the previously outstanding shares of Common
Stock shall be cancelled, reclassified or converted or changed into or exchanged
for securities or other property (including cash) or any combination thereof; or

(iii) to effect the voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

then, and in each such case (unless notice of such event is otherwise required
pursuant to another provision of this Warrant Agreement), the Company shall
cause to be filed with the Warrant Agent and shall deliver to each
Warrantholder, in accordance with Section 6.15(a) (which may be through the
procedures of the Depositary), (A) in the case of an action described in clause
(i) above, at least 10 days prior to the applicable date hereinafter specified
or (B) in the case of an action described in clause (ii) or (iii) above, at
least 20 days prior to the applicable date hereinafter specified, in each case,
a notice stating: (1) the date on which a record is to be taken for the purpose
of such action by the Company or, if a record is not to be taken, the date as of
which the holders of Common Stock of record are to be determined for the
purposes of such action by the Company, or (2) the date on which such event
specified in clause (ii) or (iii) is expected to become effective or occur, and
the date as of which it is expected that holders of Common Stock of record shall
be entitled to exchange their Common Stock for securities or other property
deliverable upon such event; provided that, notwithstanding the foregoing, in
each case notice need not be provided in advance of public communication to
holders of the Common Stock of any of the foregoing events. Failure to give such
notice, or any defect therein, shall not affect the legality or validity of such
action by the Company.

Section 6.16. Applicable Law. The validity, interpretation and performance of
this Warrant Agreement and of the Warrant Certificates shall be governed by the
law of the State of New York without giving effect to the principles of
conflicts of laws thereof. Each of the parties hereto irrevocably consents to
the non-exclusive jurisdiction of the courts of the State of New York or the
courts of the United States located in the Borough

 

38



--------------------------------------------------------------------------------

of Manhattan, New York City, New York in connection with any action, suit or
legal proceeding arising out of or relating to this Warrant Agreement. Each of
the parties hereto irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions, suits or proceedings arising out of or
in connection with this Warrant Agreement or any Warrant Certificate brought in
the courts of the State of New York or the courts of the United States located
in the Borough of Manhattan, New York City, New York and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

Section 6.17. Benefit of this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
Person or corporation other than the parties hereto and the Warrantholders any
right, remedy or claim under or by reason of this Warrant Agreement or of any
covenant, condition, stipulation, promise or agreement hereof, and all
covenants, conditions, stipulations, promises and agreements in this Warrant
Agreement contained shall be for the sole and exclusive benefit of the parties
hereto and their successors and of the Warrantholders.

Section 6.18. Registered Warrantholders. Prior to due presentment for
registration of transfer, the Company and the Warrant Agent may deem and treat
the Person in whose name any Warrants are registered in the Warrant Register as
the absolute owner thereof for all purposes whatever (notwithstanding any
notation of ownership or other writing thereon made by anyone other than the
Company or the Warrant Agent) and neither the Company nor the Warrant Agent
shall be affected by any notice to the contrary or be bound to recognize any
equitable or other claim to or interest in any Warrants on the part of any other
Person and shall not be liable for any registration of transfer of Warrants that
are registered or to be registered in the name of a fiduciary or the nominee of
a fiduciary unless made with actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of transfer or with
such knowledge of such facts that its participation therein amounts to bad
faith.

Section 6.19. Inspection of this Warrant Agreement. A copy of this Warrant
Agreement shall be available at all reasonable times for inspection by any
registered Warrantholder at the principal office of the Warrant Agent (or
successor Warrant Agent). The Warrant Agent may require any such holder to
submit his Warrant Certificate for inspection by it before allowing such holder
to inspect a copy of this Warrant Agreement.

Section 6.20. Headings. The Article and Section headings herein are for
convenience only and are not a part of this Warrant Agreement and shall not
affect the interpretation thereof.

Section 6.21. Counterparts. This Warrant Agreement may be executed in any number
of counterparts on separate counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. The exchange of copies of this Warrant Agreement
and of signature

 

39



--------------------------------------------------------------------------------

pages by e-mail or PDF transmission shall constitute effective execution and
delivery of this Warrant Agreement as to the parties hereto and may be used in
lieu of the original Warrant Agreement for all purposes. Signatures of the
parties hereto transmitted by e-mail or PDF shall be deemed to be their original
signatures for all purposes.

Section 6.22. Termination. This Warrant Agreement shall terminate at the
Expiration Date (or Close of Business on the Settlement Date for any Warrants
exercised on or prior to the Expiration Date to the extent the Company shall
have performed all of its obligations in respect thereof and solely as to such
Warrants). Notwithstanding the foregoing, this Warrant Agreement will terminate
on such earlier date on which all outstanding Warrants have been exercised and
the Company shall have performed all of its obligations in respect thereof. All
provisions regarding indemnification, warranty, liability and limits thereon
shall survive the termination or expiration of this Warrant Agreement.

Section 6.23. Severability. Wherever possible, each provision of this Warrant
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Warrant Agreement.

Section 6.24. Entire Agreement. This Warrant Agreement and the Warrant
Certificates constitute the entire agreement of the Company, the Warrant Agent
and the Warrantholders with respect to the subject matter hereof and supersede
all prior agreements and undertakings, both written and oral, among the Company,
the Warrant Agent and the Warrantholders with respect to the subject matter
hereof.

Section 6.25. Force Majeure. Notwithstanding anything to the contrary contained
herein, no party shall be liable for any delays or failures in performance
resulting from acts beyond its reasonable control including, without limitation,
acts of God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.

Section 6.26. Proceedings by Holders; Specific Performance. Each holder of a
Warrant shall have the right to receive delivery of any consideration due upon
exercise of such Warrant, on or after the respective due dates provided for in
such Warrant or in this Warrant Agreement, or to institute suit for the
enforcement of any such delivery. Any Person having rights under any provision
of this Warrant Agreement shall be entitled to enforce such rights specifically,
to recover damages caused by reason of any breach of any provision of this
Warrant Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that money damages would not be an adequate
remedy for any breach of the provisions of this Warrant Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief
(without posting any bond or

 

40



--------------------------------------------------------------------------------

other security) in order to enforce or prevent violation of the provisions of
this Warrant Agreement and shall not be required to prove irreparable injury to
such party or that such party does not have an adequate remedy at law with
respect to any breach of this Warrant Agreement (each of which elements the
parties admit). The parties hereto further agree and acknowledge that each and
every obligation applicable to it contained in this Warrant Agreement shall be
specifically enforceable against it and hereby waives and agrees not to assert
any defenses against an action for specific performance of their respective
obligations hereunder. All rights and remedies existing under this Warrant
Agreement are cumulative to, and not exclusive of, any rights or remedies
available under this Warrant Agreement or otherwise.

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

SANDRIDGE ENERGY, INC. By:  

/s/ Julian Bott

  Name:   Julian Bott   Title:   Executive Vice President and Chief Financial
Officer AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Warrant Agent By:  

/s/ Paula Caroppoli

  Name:   Paula Caroppoli   Title:   Senior Vice President

 

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GLOBAL WARRANT LEGEND1

UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO SANDRIDGE ENERGY,
INC., A DELAWARE CORPORATION, THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.

 

 

1  Insert for Global Warrant.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF SERIES A WARRANT CERTIFICATE

[FACE]

SANDRIDGE ENERGY, INC.

Series A Warrants

 

No.             

CUSIP No. 80007P 117

NUMBER OF WARRANTS: Initially, 4,913,251 Warrants, subject to adjustment as
described in the Warrant Agreement dated as of October 4, 2016 between SANDRIDGE
ENERGY, INC., a Delaware corporation, and AMERICAN STOCK TRANSFER & TRUST
COMPANY, LLC, as Warrant Agent (as may be further amended or supplemented from
time to time in accordance with its terms, the “Warrant Agreement”), each of
which is initially exercisable for one share of Common Stock, subject to
adjustment as described in the Warrant Agreement.

SERIES A EXERCISE PRICE: Initially, $41.34 per Warrant, subject to adjustment as
described in the Warrant Agreement.

FORM OF SETTLEMENT:

Full Physical Settlement: If the Common Stock is not listed on a National
Securities Exchange on the applicable Exercise Date and Full Physical Settlement
is elected, the Company shall deliver, against payment of the Exercise Price
therefor, a number of shares of Common Stock equal to the Full Physical
Settlement Amount as described in the Warrant Agreement.

Net Share Settlement: If Net Share Settlement is elected, the Warrantholder
shall be entitled to receive, without any payment therefor, a number of shares
of Common Stock equal to the Net Share Amount as described in the Warrant
Agreement.

DATES OF EXERCISE: At any time, and from time to time, prior to 5:00 p.m., New
York City time, on the Expiration Date, the Warrantholder shall be entitled to
exercise all Warrants then represented hereby and outstanding or any portion
thereof.

PROCEDURE FOR EXERCISE: Warrants may be exercised by (a) in the case of a
Certificated Warrant, surrendering the Warrant Certificate evidencing such
Warrant at the principal office of the Warrant Agent (or successor Warrant
Agent), with the Exercise Notice set forth on the reverse of the Warrant
Certificate duly completed and executed, together with any applicable transfer
taxes, or (b) in the case of a Global Warrant, complying with the procedures
established by the Depositary for the exercise of Warrants.

EXPIRATION DATE: October 4, 2022.

 

B-1-1



--------------------------------------------------------------------------------

This Warrant Certificate certifies that [CEDE & CO.]2 [                    ]3,
or its registered assigns, is the Warrantholder of the Number of Warrants (the
“Warrants”) specified above[, as modified in Schedule A hereto,]4 (such number
subject to adjustment from time to time as described in the Warrant Agreement).

In connection with the exercise of any Warrants: (a) in the case of Net Share
Settlement, (i) the Company shall determine the Net Share Amount for each
Warrant, and (ii) the Company shall, or shall cause the Warrant Agent to,
deliver to the exercising Warrantholder, on the applicable Settlement Date, for
each Warrant exercised, a number of shares of Common Stock equal to the relevant
Net Share Amount, together with cash in lieu of any fractional shares as
described in the Warrant Agreement; and (b) in the case of Full Physical
Settlement, the Company shall, or shall cause the Warrant Agent to, deliver to
the exercising Warrantholder, on the applicable Settlement Date, against payment
of the applicable Exercise Price for each Warrant exercised, the Full Physical
Settlement Amount as described in the Warrant Agreement.

Prior to the relevant Exercise Date as described more fully in the Warrant
Agreement, Warrants will not entitle the Warrantholder to any of the rights of
the holders of shares of Common Stock.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, and such further provisions shall for all
purposes have the same effect as though fully set forth in this place.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

In the event of any inconsistency between the Warrant Agreement and this Warrant
Certificate, the Warrant Agreement shall govern.

 

 

2  Insert for Global Warrant.

3  Insert for Certificated Warrant.

4  Insert for Global Warrant.

 

B-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SandRidge Energy, Inc. has caused this instrument to be duly
executed.

 

Dated:                                                                          

 

SANDRIDGE ENERGY, INC. By:  

 

  Name:   Title:

 

B-1-3



--------------------------------------------------------------------------------

Certificate of Authentication

These are the Warrants referred to in the above-mentioned Warrant Agreement.

Countersigned as of the date above written:

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Warrant Agent By:  

 

  Authorized Officer    

 

B-1-4



--------------------------------------------------------------------------------

[FORM OF REVERSE OF WARRANT CERTIFICATE]

SANDRIDGE ENERGY, INC.

Series A Warrants

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued by the Company pursuant to the Warrant Agreement, dated
as of October 4, 2016 (as may be further amended or supplemented from time to
time in accordance with its terms, the “Warrant Agreement”), between the Company
and American Stock Transfer & Trust Company, LLC (the “Warrant Agent”), and are
subject to the terms and provisions contained in the Warrant Agreement, to all
of which terms and provisions each Warrantholder consents by acceptance of this
Warrant Certificate or a beneficial interest herein. Without limiting the
foregoing, all capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Warrant Agreement. A copy of the Warrant
Agreement is on file at the Warrant Agent’s Office.

The Warrant Agreement and the terms of the Warrants are subject to amendment as
provided in the Warrant Agreement.

This Warrant Certificate shall be governed by, and interpreted in accordance
with, the laws of the State of New York without regard to the conflicts of laws
principles thereof.

 

B-1-5



--------------------------------------------------------------------------------

[To be attached if Warrant is a Certificated Warrant]

Exercise Notice

Series A Warrants

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attention: Reorganization Group

Re: SandRidge Energy, Inc. Warrant Agreement

The undersigned (the “Registered Warrantholder”) hereby irrevocably exercises
                     Warrants (the “Exercised Warrants”) and delivers to you
herewith a Warrant Certificate or Warrant Certificates, registered in the
Registered Warrantholder’s name, representing a Number of Warrants at least
equal to the number of Exercised Warrants, pursuant to the following settlement
method (check one):

 

  ☐ Net Share Settlement

 

  ☐ Full Physical Settlement

(Full Physical Settlement may only be elected if the Common Stock is not listed
on a National Securities Exchange as of the Exercise Date)

If Full Physical Settlement is elected, the undersigned shall tender payment of
the aggregate Exercise Price of $         in immediately available funds in
accordance with instructions received from the Warrant Agent.

The Registered Warrantholder hereby directs the Warrant Agent to:

(a) deliver the Full Physical Settlement Amount or Net Share Amount, as
applicable, for each of the Exercised Warrants as follows:

                                                                 
                                         
                                         
                                                ; and

(b) if the number of Exercised Warrants is less than the Number of Warrants
represented by the enclosed Warrant Certificates, to deliver a Warrant
Certificate representing the unexercised Warrants to:

 

                                                                 
                                         
                                         
                                               

 

B-1-6



--------------------------------------------------------------------------------

Dated:  

 

   

 

      (Registered Warrantholder)       By:  

 

        Authorized Signature         Address:         Telephone:

 

B-1-7



--------------------------------------------------------------------------------

[To Be Attached if Warrant is a Global Warrant]

SCHEDULE A

SCHEDULE OF INCREASES OR DECREASES IN WARRANTS

Series A Warrants

The initial Number of Warrants represented by this Global Warrant is 4,913,251.
In accordance with the Warrant Agreement, dated as of October 4, 2016, between
the Company and American Stock Transfer & Trust Company, LLC, as Warrant Agent,
the following increases or decreases in the Number of Warrants represented by
this certificate have been made:

 

Date

 

Amount of increase

in Number of

Warrants evidenced

by this Global

Warrant

 

Amount of decrease

in Number of

Warrants

evidenced by this

Global

Warrant

   Number of
Warrants
evidenced by this
Global Warrant
following
such decrease or
increase      Signature of
authorized
signatory                                

 

B-1-8



--------------------------------------------------------------------------------

[To Be Attached if Warrant is a Global Warrant or Certificated Warrant]

FORM OF ASSIGNMENT

Series A Warrants

FOR VALUE RECEIVED, the undersigned assigns and transfers the Warrant(s)
represented by this Certificate to:

 

                                                                  Name, Address
and Zip Code of Assignee

and irrevocably appoints  

 

  Name of Agent

as its agent to transfer this Warrant Certificate on the books of the Warrant
Agent.

[Signature page follows]

 

B-1-9



--------------------------------------------------------------------------------

Dated:  

 

   

 

      Name of Transferee       By:  

 

        Name:         Title:

(Sign exactly as your name appears on the other side of this Certificate)

NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to Rule 17Ad-15 promulgated under the Securities Exchange Act of 1934,
as amended.

 

B-1-10



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SERIES B WARRANT CERTIFICATE

[FACE]

SANDRIDGE ENERGY, INC.

Series B Warrants

 

No.             

CUSIP No. 80007P 125

NUMBER OF WARRANTS: Initially, 2,068,690 Warrants, subject to adjustment as
described in the Warrant Agreement dated as of October 4, 2016 between SANDRIDGE
ENERGY, INC., a Delaware corporation, and AMERICAN STOCK TRANSFER & TRUST
COMPANY, LLC, as Warrant Agent (as may be further amended or supplemented from
time to time in accordance with its terms, the “Warrant Agreement”), each of
which is initially exercisable for one share of Common Stock, subject to
adjustment as described in the Warrant Agreement.

SERIES B EXERCISE PRICE: Initially, $42.03 per Warrant, subject to adjustment as
described in the Warrant Agreement.

FORM OF SETTLEMENT:

Full Physical Settlement: If the Common Stock is not listed on a National
Securities Exchange on the applicable Exercise Date and Full Physical Settlement
is elected, the Company shall deliver, against payment of the Exercise Price
therefor, a number of shares of Common Stock equal to the Full Physical
Settlement Amount as described in the Warrant Agreement.

Net Share Settlement: If Net Share Settlement is elected, the Warrantholder
shall be entitled to receive, without any payment therefor, a number of shares
of Common Stock equal to the Net Share Amount as described in the Warrant
Agreement.

DATES OF EXERCISE: At any time, and from time to time, prior to 5:00 p.m., New
York City time, on the Expiration Date, the Warrantholder shall be entitled to
exercise all Warrants then represented hereby and outstanding or any portion
thereof.

PROCEDURE FOR EXERCISE: Warrants may be exercised by (a) in the case of a
Certificated Warrant, surrendering the Warrant Certificate evidencing such
Warrant at the principal office of the Warrant Agent (or successor Warrant
Agent), with the Exercise Notice set forth on the reverse of the Warrant
Certificate duly completed and executed, together with any applicable transfer
taxes, or (b) in the case of a Global Warrant, complying with the procedures
established by the Depositary for the exercise of Warrants.

 

B-2-1



--------------------------------------------------------------------------------

EXPIRATION DATE: October 4, 2022.

This Warrant Certificate certifies that [CEDE & CO.]5 [                    ]6,
or its registered assigns, is the Warrantholder of the Number of Warrants (the
“Warrants”) specified above[, as modified in Schedule A hereto,]7 (such number
subject to adjustment from time to time as described in the Warrant Agreement).

In connection with the exercise of any Warrants: (a) in the case of Net Share
Settlement, (i) the Company shall determine the Net Share Amount for each
Warrant, and (ii) the Company shall, or shall cause the Warrant Agent to,
deliver to the exercising Warrantholder, on the applicable Settlement Date, for
each Warrant exercised, a number of shares of Common Stock equal to the relevant
Net Share Amount, together with cash in lieu of any fractional shares as
described in the Warrant Agreement; and (b) in the case of Full Physical
Settlement, the Company shall, or shall cause the Warrant Agent to, deliver to
the exercising Warrantholder, on the applicable Settlement Date, against payment
of the applicable Exercise Price for each Warrant exercised, the Full Physical
Settlement Amount as described in the Warrant Agreement.

Prior to the relevant Exercise Date as described more fully in the Warrant
Agreement, Warrants will not entitle the Warrantholder to any of the rights of
the holders of shares of Common Stock.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, and such further provisions shall for all
purposes have the same effect as though fully set forth in this place.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

In the event of any inconsistency between the Warrant Agreement and this Warrant
Certificate, the Warrant Agreement shall govern.

 

 

5  Insert for Global Warrant.

6  Insert for Certificated Warrant.

7  Insert for Global Warrant.

 

B-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SandRidge Energy, Inc. has caused this instrument to be duly
executed.

 

Dated:                                                                          

 

SANDRIDGE ENERGY, INC. By:  

 

  Name:   Title:

 

B-2-3



--------------------------------------------------------------------------------

Certificate of Authentication

These are the Warrants referred to in the above-mentioned Warrant Agreement.

Countersigned as of the date above written:

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Warrant Agent By:  

 

  Authorized Officer

 

B-2-4



--------------------------------------------------------------------------------

[FORM OF REVERSE OF WARRANT CERTIFICATE]

SANDRIDGE ENERGY, INC.

Series B Warrants

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued by the Company pursuant to the Warrant Agreement, dated
as of October 4, 2016 (as may be further amended or supplemented from time to
time in accordance with its terms, the “Warrant Agreement”), between the Company
and American Stock Transfer & Trust Company, LLC (the “Warrant Agent”), and are
subject to the terms and provisions contained in the Warrant Agreement, to all
of which terms and provisions each Warrantholder consents by acceptance of this
Warrant Certificate or a beneficial interest herein. Without limiting the
foregoing, all capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Warrant Agreement. A copy of the Warrant
Agreement is on file at the Warrant Agent’s Office.

The Warrant Agreement and the terms of the Warrants are subject to amendment as
provided in the Warrant Agreement.

This Warrant Certificate shall be governed by, and interpreted in accordance
with, the laws of the State of New York without regard to the conflicts of laws
principles thereof.

 

B-2-5



--------------------------------------------------------------------------------

[To be attached if Warrant is a Certificated Warrant]

Exercise Notice

Series B Warrants

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attention: Reorganization Group

Re: SandRidge Energy, Inc. Warrant Agreement

The undersigned (the “Registered Warrantholder”) hereby irrevocably exercises
                     Warrants (the “Exercised Warrants”) and delivers to you
herewith a Warrant Certificate or Warrant Certificates, registered in the
Registered Warrantholder’s name, representing a Number of Warrants at least
equal to the number of Exercised Warrants, pursuant to the following settlement
method (check one):

 

  ☐ Net Share Settlement

 

  ☐ Full Physical Settlement

(Full Physical Settlement may only be elected if the Common Stock is not listed
on a National Securities Exchange as of the Exercise Date)

If Full Physical Settlement is elected, the undersigned shall tender payment of
the aggregate Exercise Price of $         in immediately available funds in
accordance with instructions received from the Warrant Agent.

The Registered Warrantholder hereby directs the Warrant Agent to:

(a) deliver the Full Physical Settlement Amount or Net Share Amount, as
applicable, for each of the Exercised Warrants as follows:

                                                                 
                                         
                                                                             ;
and

(b) if the number of Exercised Warrants is less than the Number of Warrants
represented by the enclosed Warrant Certificates, to deliver a Warrant
Certificate representing the unexercised Warrants to:

 

                                                                 
                                         
                                                                            

 

B-2-6



--------------------------------------------------------------------------------

Dated:  

 

   

 

      (Registered Warrantholder)       By:  

 

        Authorized Signature         Address:         Telephone:

 

B-2-7



--------------------------------------------------------------------------------

[To Be Attached if Warrant is a Global Warrant]

SCHEDULE A

SCHEDULE OF INCREASES OR DECREASES IN WARRANTS

Series B Warrants

The initial Number of Warrants represented by this Global Warrant is 2,068,690.
In accordance with the Warrant Agreement, dated as of October 4, 2016, between
the Company and American Stock Transfer & Trust Company, LLC, as Warrant Agent,
the following increases or decreases in the Number of Warrants represented by
this certificate have been made:

 

Date

 

Amount of increase

in Number of

Warrants evidenced

by this Global

Warrant

 

Amount of decrease

in Number of

Warrants

evidenced by this

Global

Warrant

   Number of
Warrants
evidenced by this
Global Warrant
following
such decrease or
increase    Signature of
authorized
signatory

 

B-2-8



--------------------------------------------------------------------------------

[To Be Attached if Warrant is a Global Warrant or Certificated Warrant]

FORM OF ASSIGNMENT

Series B Warrants

FOR VALUE RECEIVED, the undersigned assigns and transfers the Warrant(s)
represented by this Certificate to:

 

                                                                  Name, Address
and Zip Code of Assignee

and irrevocably appoints  

 

 

Name of Agent

as its agent to transfer this Warrant Certificate on the books of the Warrant
Agent.

[Signature page follows]

 

B-2-9



--------------------------------------------------------------------------------

Dated:    

 

   

 

        Name of Transferee         By:  

 

          Name:           Title:

(Sign exactly as your name appears on the other side of this Certificate)

NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to Rule 17Ad-15 promulgated under the Securities Exchange Act of 1934,
as amended.

 

B-2-10



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMMON STOCK REQUISITION ORDER

[Date]

Via Facsimile [                    ]

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue

Oklahoma City, Oklahoma 73102

Re: DWAC Issuance

Control No.

Ladies and Gentlemen:

You are hereby authorized to issue and deliver the shares of Common Stock as
indicated below via DWAC. The shares are being issued to cover the exercise of
Warrants under the Warrant Agreement, dated as of October 4, 2016, between the
Company and American Stock Transfer & Trust Company, LLC, as Warrant Agent (as
may be further amended or supplemented from time to time in accordance with its
terms, the “Warrant Agreement”). Defined terms used but not defined herein have
the meaning assigned to them in the Warrant Agreement.

 

Number of Shares:  

 

   

 

  Original Issue or    

 

  Transfer from Treasury Account   Broker Name:  

 

  Broker’s DTC Number:  

 

  Contact and Phone:  

 

 

 

C-1



--------------------------------------------------------------------------------

The Broker will initiate the DWAC transaction on (date).

 

Sincerely,

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Warrant Agent

By:  

 

  Name:   Title:

 

cc: [Insert name] via facsimile [insert fax number]

Broker

 

C-2